



EXHIBIT 10








SCHULDSCHEINDARLEHENSVERTRAG
ASSIGNABLE LOAN AGREEMENT
über ein
relating to a
Festverzinsliches Darlehen
Fixed Rate Loan
im Betrag von
in an amount of
EUR 150.000.000
EUR 150,000,000
fällig am 25. Mai 2021
due on 25 May 2021


an
made to
SONOCO DEUTSCHLAND HOLDINGS GMBH
Fennastr. 94
48529 Nordhorn Deutschland / Germany
(die „Darlehensnehmerin“)
(the “Borrower”)


und garantiert von
and guaranteed by
SONOCO PRODUCTS COMPANY
1 North Second Street Hartsville, South Carolina, 29550
USA
(die „Garantin")
(the "Guarantor")


arrangiert von
arranged by
DEUTSCHE BANK AKTIENGESELLSCHAFT
Frankfurt am Main
(die „Bank“)
(the “Bank”)










--------------------------------------------------------------------------------

- 2 -


Nur die deutsche Fassung ist verbindlich; bei dem englischen Text handelt sich
um eine un- verbindliche Übersetzung.
Only the German version is binding; the English text is a non-binding
translation.
§ 1
(Darlehen, Zusicherungen und Gewährleis- tungen)
§ 1
(Loan, Representations and Warranties)
(1) Darlehen. Die Bank gewährt der Darlehens- nehmerin ein Schuldscheindarlehen
(das „Dar- lehen“) im Nennbetrag von
(1) Loan. The Bank grants the Borrower an as- signable loan
(Schuldscheindarlehen) (the “Loan”) in the nominal amount of
EUR 150.000.000
EUR 150,000,000
(in Worten: Euro einhundertfünfzig Millionen), das von der Garantin garantiert
wird.
(in words: Euro one hundred fifty million), which is guaranteed by the
Guarantor.
(2) Zusicherungen. Die Darlehensnehmerin und die Garantin versichern und
gewährleisten ge- genüber der Bank und den Gläubigern dass die Verpflichtungen
aus diesem Darlehensvertrag (der „Darlehensvertrag“ oder der „Vertrag“) und der
Garantie wirksam, bindend und rechtlich durchsetzbar sind, dass die in Anhang 1
aufge- führten Unterlagen zur finanziellen Situation richtig und vollständig
sind und dass der letzte geprüfte konsolidierte Finanzabschluss der Ga- rantin
ein den tatsächlichen Verhältnissen ent- sprechendes Bild über die Vermögens-
und Er- tragslage der Garantin zum Bilanzstichtag ver- mittelt.
(2) Representations and Warranties. The Bor- rower and the Guarantor represent
and warrant to the Bank and the Creditors that their respec- tive obligations
under this loan agreement (the “Loan Agreement” or the “Agreement”) and the
Guarantee are valid, binding and legally en- forceable, that the documents
relating to its fi- nancial condition referred to in Annex 1 are ac- curate and
complete and that the most recent audited consolidated financial statements of
the Guarantor present a true and fair view of the fi- nancial condition of the
Guarantor as of the bal- ance sheet date.
(3) Mittelverwendung. Die Darlehensnehmerin wird den Darlehensbetrag für
allgemeine Unter- nehmenszwecke verwenden.
(3) Use of Proceeds. The Borrower will use the loan amount for general corporate
purposes.
(4) Garantie. Die Garantin verpflichtet sich, eine in Form und Inhalt dem als
Anhang 3 beigefüg- ten Muster entsprechende, unbedingte und un- widerrufliche
Garantieerklärung (die „Garantie") für die ordnungsgemäße Zahlung aller aufgrund
des Darlehens von der Darlehensnehmerin zu zahlenden Beträge abzugeben.
(4) Guarantee. The Guarantor shall assume the unconditional and irrevocable
guarantee, in con- formity with the form attached hereto as Annex 3 (the
“Guarantee”) for the due payment of all amounts to be paid by the Borrower under
the Loan.
§ 2 (Auszahlung, Definitionen)
§ 2 (Disbursement, Definitions)
(1) Auszahlung des Darlehens. Der Darlehens- betrag wird am Auszahlungstag auf
das Auszah- lungskonto überwiesen.
(1) Disbursement of the Loan. The proceeds of the Loan shall be credited on the
Disbursement Date to the Disbursement Account.
(2) Auszahlungsvoraussetzungen. Die Auszah- lung des Darlehens erfolgt unter
folgenden Be- dingungen:
(2) Conditions Precedent to Disbursement. The disbursement of the Loan shall be
subject to the following conditions precedent:
(a) die Darlehensnehmerin hat die in Anhang 1 aufgeführten Dokumente in einer
nach Form und Inhalt die Bank zufriedenstellenden Weise bis spätestens zwei
Geschäftstage vor dem Auszahlungstag der Bank zur Ver- fügung gestellt;
(a) the Borrower having made available to the Bank the documents listed in Annex
1, satis- factory to the Bank as to form and contents, no later than two
Business Days prior to the Disbursement Date;








--------------------------------------------------------------------------------

- 3 -




(b) die unter § 1 (2) aufgeführten Zusicherungen und Gewährleistungen sind am
Auszah- lungstag zutreffend;
(b) the representations and warranties under §
1 (2) being accurate on the Disbursement Date;
(c) kein Ereignis ist eingetreten oder droht ein- zutreten, das die Bank sofort
oder nach Ab- lauf einer Frist zu einer Kündigung dieses Darlehensvertrages
berechtigt;
(c) no event having occurred or being imminent that would entitle the Bank to
terminate this Loan Agreement immediately or upon the expiration of a grace
period;
(d) die Garantin hat der Bank die Garantie bis spätestens zwei Geschäftstage vor
dem Auszahlungstag zur Verfügung gestellt.
(d) the Guarantor has submitted no later than two Business Days prior to the
Disburse- ment Date the Guarantee to the Bank.
(3) Bestimmte Definitionen.
(3) Certain Definitions.
„Auszahlungskonto“ bezeichnet das Konto Nr. NL06BKMG0261299336(Swift:
BKMGNL2AXXX) der Darlehensnehmerin bei der Bank Mendes Gans.
“Disbursement Account” means the Bor- rower’s account no. NL06BKMG0261299336
(Swift: BKMGNL2AXXX) with Bank Mendes Gans.
„Auszahlungstag“ bezeichnet 25. Mai 2016.
“Disbursement Date” means 25 May 2016.
„Fälligkeitstag“ bezeichnet 25. Mai 2021.
“Maturity Date” means25 May 2021.
„Geschäftstag“ bezeichnet jeden Tag (ausge- nommen Samstage und Sonntage), an
dem das Trans-European Automated Real-time Gross Settlement Express Transfer
(TARGET2) Sys- tem betriebsbereit ist, um Zahlungen abzuwi- ckeln.
“Business Day” means each day (excluding Saturdays and Sundays), on which the
Trans- European Automated Real-time Gross Settle- ment Express Transfer
(TARGET2) system is operative to settle payments.
„Gläubiger“ bezeichnen die Bank und/oder et- waige Zessionare.
“Creditors” means the Bank and/or any assign- ees.
„Inländische Tochtergesellschaft“ bezeichnet jede der Tochtergesellschaften der
Garantin, (i) die nach dem Recht der Vereinigten Staaten oder eines ihrer
Bundesstaaten, Territorien oder Besitzungen oder des Commonwealth of Puerto Rico
errichtet wurde, (ii) deren Geschäfte im Wesentlichen in den Vereinigten Staaten
oder ihren Territorien oder Besitzungen oder im Commonwealth of Puerto Rico
geführt werden oder (iii) deren Vermögenswerte zu wesentli- chen Teilen in den
Vereinigten Staaten oder ih- ren Territorien oder Besitzungen oder im Com-
monwealth of Puerto Rico belegen sind.
“Domestic Subsidiary” means any of the Guar- antor’s Subsidiaries (i)
incorporated under the laws of the United States or any state, territory or
possession thereof, or the Commonwealth of Puerto Rico, (ii) the operations of
which are sub- stantially conducted in the United States or its territories or
possessions, or in the Common- wealth of Puerto Rico, or (iii) a substantial
por- tion of the assets of which are located in the United States or its
territories or possessions or in the Commonwealth of Puerto Rico.
„Wesentliche Tochtergesellschaft“ bezeichnet Sonoco Deutschland GmbH, Sonoco
Consumer Products Europe GmbH and Sonoco Consumer Products Mechelen B.V. und
jede weitere Toch- tergesellschaft der Darlehensnehmerin, die ausweislich des
jeweils aktuellen, geprüften und testierten, konsolidierten Jahresabschlusses
der Garantin und weiterer interner Aufzeichnungen mindestens 10% des Umsatzes
oder der Bi- lanzsumme der Darlehensnehmerin ausmacht.
“Material Subsidiary” means Sonoco Deutsch- land GmbH, Sonoco Consumer Products
Europe GmbH and Sonoco Consumer Products Mechelen B.V. and any other Subsidiary
of the Borrower which according to the most recent audited consolidated
financial statements of the Guarantor and further internal accounting re- cords
represents at least 10% of the sales reve- nues or total assets of the Borrower.
„Tochtergesellschaft“ bezeichnet jedes im Mehrheitsbesitz der Darlehensnehmerin
bzw. der Garantin stehende Unternehmen oder jedes
“Subsidiary” means any company which is ma- jority-owned by the Borrower or the
Guarantor, respectively, or any company which is directly or








--------------------------------------------------------------------------------

- 4 -




von der Darlehensnehmerin bzw. der Garantin direkt oder indirekt abhängige oder
kontrollierte Unternehmen.
indirectly controlled by or dependent on the Bor- rower or the Guarantor,
respectively.
§ 3 (Verzinsung, Verzugszinsen)
§ 3
(Interest, Default Interest)
(1) Zinssatz. Das Darlehen wird ab dem Aus- zahlungstag (einschließlich) bis zum
Fälligkeits- tag (ausschließlich) mit jährlich 1,00% per annum (der „Zinssatz“)
verzinst.
(1) Rate of Interest. The Loan bears interest from and including the
Disbursement Date to and excluding the Maturity Date at the rate of 1.00% per
annum (the “Rate of Interest”).
(2) Zinszahlungstage. Die Zinsen sind jährlich nachträglich am 25. Mai eines
jeden Jahres, erstmals am 25. Mai 2017, zu zahlen (jeweils ein
„Zinszahlungstag“). Falls der Zinszahlungs- tag auf einen Tag fällt, der kein
Geschäftstag ist, ist die Zahlung am unmittelbar darauf folgenden Geschäftstag
zu leisten. Die Gläubiger sind nicht berechtigt, weitere Zinsen oder sonstige
Zahlungen aufgrund dieser Verzögerung zu ver- langen.
(2) Interest Payment Dates. Interest shall be paid annually in arrears on 25 May
of each year, the first interest payment being due on 25 May 2017 (each such
date an “Interest Payment Date”). If any Interest Payment Date falls on a day
which is not a Business Day, the relevant payment will be made on the immedi-
ately following Business Day. The Creditors shall not be entitled to demand
additional inter- est or any other payments in respect of such de- lay.
(3) Zinstagequotient. Zinsen für einen Zeitraum von weniger als einem vollen
Jahr werden auf der Grundlage der tatsächlich verstrichenen Ta- ge geteilt durch
die Anzahl der Tage (365 bzw.
366) im jeweiligen Jahr berechnet.
(3) Day Count Fraction. Interest for a period of less than one full year will be
calculated on the basis of the actual number of days lapsed, di- vided by the
number of days (365 or 366) in the respective year.
(4) Verzugszinsen. Werden irgendwelche nach diesem Darlehensvertrag zahlbaren
Beträge bei Fälligkeit nicht gezahlt, tritt unabhängig von ei- ner Mahnung
Verzug ein. In diesem Fall wird der fällige und nicht gezahlte Kapitalbetrag mit
den gesetzlichen Verzugszinsen verzinst.* Des Weiteren wird die
Darlehensnehmerin jedem Gläubiger den aufgrund eines Verzugs bezüg- lich einer
Zinszahlung entstandenen Anlage- schaden (ausschließlich etwaiger Folgeschä-
den) ersetzen.
(4) Default Interest. A default shall occur, irre- spective of any reminder, if
any amounts pay- able under this Loan Agreement are not paid when due. Any due
and unpaid amount of prin- cipal shall bear interest at the statutory default
interest rate.* Furthermore, the Borrower will in- demnify each Creditor for any
damages (exclud- ing any consequential damages) resulting from the default in
paying any interest amounts when due..
* Der gesetzliche Verzugszinssatz beträgt für das Jahr fünf Prozentpunkte über
dem von der Deutschen Bundesbank von Zeit zu Zeit veröffentlichten
Basiszinssatz, §§ 288 (1), 247 (1) BGB.
* The annual default interest rate established by law is five percentage points
above the base interest rate published by the German Central Bank (Deutsche
Bundesbank) from time to time, §§ 288 (1), 247 (1) German Civil Code (BGB).
§ 4
(Rückzahlung, Kontrollwechsel, Wahlrück- zahlung)
§ 4
(Redemption, Change of Control, Optional Redemption)
(1) Rückzahlung bei Fälligkeit. Das Darlehen ist am Fälligkeitstag zum
Nennbetrag zurückzuzah- len. Fällt der Fälligkeitstag nicht auf einen Ge-
schäftstag, so ist der nächstfolgende Geschäfts- tag der Fälligkeitstag. Die
Gläubiger sind nicht berechtigt, Zinsen oder sonstige Zahlungen auf- grund
dieser Verspätung zu verlangen.
(1) Redemption at Maturity. The Loan shall be repayable at its nominal amount on
the Maturity Date. If the Maturity Date is not a Business Day, payment shall be
made on the next succeeding Business Day. The Creditors shall not be enti- tled
to demand any interest or other payments on account of such delay.
(2) Rückzahlung im Falle eines Kontrollwech- sels. Falls ein Darlehensnehmerin-
Kontrollwechsel oder ein Vorzeitiges Garantin-
(2) Redemption in case of Change of Control. If a Borrower Change of Control or
a Guarantor Early Redemption Event (each, an “Early Re-








--------------------------------------------------------------------------------

- 5 -




Rückzahlungsereignis (jedes ein „Vorzeitiges Rückzahlungsereignis“) eintritt,
hat jeder Gläubiger das Recht, von der Darlehensnehme- rin die Rückzahlung
seines Anteils am Darlehen am dreißigsten Tag nach der Ausübung des
Rückzahlungsrechts (dem „Vorzeitigen Rück- zahlungstag“) zum Vorzeitigen
Rückzahlungs- betrag zuzüglich aufgelaufener Zinsen bis zum Vorzeitigen
Rückzahlungstag (ausschließlich) zu verlangen. Die Darlehensnehmerin hat den
Gläubigern den Eintritt eines Vorzeitigen Rück- zahlungsereignisses innerhalb
von 30 Tagen nach Eintritt des Vorzeitigen Rückzahlungser- eignisses mitzuteilen
(die „Rückzahlungsereig- nis-Mitteilung“). Die wirksame Ausübung des
Rückzahlungsrechts setzt voraus, dass der be- treffende Gläubiger der Zahlstelle
die Kündigung schriftlich und innerhalb einer Frist von 15 Ta- gen nach einer
Rückzahlungsereignis-Mitteilung zu den üblichen Geschäftszeiten übermittelt.
demption Event”) occurs, then each Creditor shall have the option to require the
Borrower to repay its share in the Loan on the date which falls 30 days after
the exercise of the put option (such date the “Early Redemption Date”) at the
Early Redemption Amount together with ac- crued interest to but excluding the
Early Re- demption Date. The Borrower shall give notice of the Early Redemption
Event to the Creditors (the “Early Redemption Event Notification”) within 30
days following the occurrence of the Early Redemption Event. To validly exercise
the put option, the relevant Creditor must submit to the Paying Agent a written
notice of exercise during normal business hours within a period of 15 days after
such an Early Redemption Event Notification has been given.
„Darlehensnehmerin-Kontrollwechsel” be- zeichnet den Fall, dass, ohne dass
hierzu die vorherige Zustimmung der betreffenden Gläubi- ger eingeholt wurde,
die Garantin die direkte oder indirekte Kontrolle über die Darlehensneh- merin
aufgibt oder nicht mehr die Mehrheit am Kapital der Darlehensnehmerin hält.
“Borrower Change of Control” means that, without the prior consent of the
Creditors, the Guarantor gives up the direct or indirect control over the
Borrower or does no longer hold the majority of the share capital in the
Borrower
„Vorzeitiges Garantin-Rückzahlungsereignis” bezeichnet den Fall, dass an einem
Tag inner- halb des Zeitraums (der „Kontrollwechselzeit- raum“), der 60 Tage vor
der ersten öffentlichen Bekanntmachung der Garantin bezüglich eines
(bevorstehenden) Garantin-Kontrollwechsels beginnt und 60 Tage nach Vollzug des
Garan- tin-Kontrollwechsels (dessen Kontrollwechsel- zeitraum nach Vollzug des
Garantin- Kontrollwechsels verlängert wird, solange eine der Rating-Agenturen
öffentlich erklärt hat, dass sie eine Veränderung des Ratings erwägt) en- det,
die Garantin von mindestens zwei Rating- Agenturen nicht mehr als
Investment-Grade bewertet werden. Sollten zum Beginn eines
Kontrollwechselzeitraums zwei Rating- Agenturen kein Rating der Garantin
vorliegen haben, wird dies angesehen, als würde die Ga- rantin nicht mehr von
mindestens zwei Rating- Agenturen mit Investment-Grade bewertet wer- den. Ein
Vorzeitiges Rückzahlungsereignis wird im Zusammenhang mit einem Garantin-
Kontrollwechsel solange nicht als eingetreten gelten, wie dieser
Garantin-Kontrollwechsel tat- sächlich noch nicht vollzogen ist.
“Guarantor Early Redemption Event” means the Guarantor ceases to be rated
Investment Grade by at least two Rating Agencies on any date during the period
(the “Change of Control Period”) commencing 60 days prior to the Guarantor’s
first public announcement of any Guarantor Change of Control (or pending Guar-
antor Change of Control) and ending 60 days following consummation of such
Guarantor Change of Control (which Change of Control Period will be extended
following consummation of a Guarantor Change of Control for so long as any of
the Rating Agencies has publicly an- nounced that it is considering a possible
ratings change). Unless at least two Rating Agencies are providing a rating for
the Guarantor at the commencement of any Change of Control Peri- od, the
Guarantor will be deemed to have ceased to be rated Investment Grade by at least
two Rating Agencies during that Change of Control Period. No Early Redemption
Event will be deemed to have occurred in connection with any particular
Guarantor Change of Control unless and until such Guarantor Change of Control
has actually been consummated.
„Garantin-Kontrollwechsel” bezeichnet , ohne dass hierzu die vorherige
Zustimmung der be- treffenden Gläubiger eingeholt wurde,
“Guarantor Change of Control” means, with- out the prior consent of the
Creditors,










--------------------------------------------------------------------------------

- 6 -




(i) die direkte oder indirekte Veräußerung, Vermietung, Übertragung oder
sonstige Ver- fügung (außer im Wege einer Fusion oder eines
Unternehmenszusammenschlusses) aller oder im Wesentlichen aller bzw. über alle
oder im Wesentlichen alle Vermögens- werte der Garantin und ihrer Tochtergesell-
schaften als Ganzes in einer Transaktion oder in einer Reihe von verbundenen
Transaktionen an eine „Person“ (entspre- chend der Verwendung dieses Begriffs in
Section 13(d)(3) des Exchange Act), bei der es sich nicht um die Garantin oder
eine ihrer Tochtergesellschaften handelt; oder
(i) the direct or indirect sale, lease, transfer, conveyance or other
disposition (other than by way of merger or consolidation), in one or a series
of related transactions, of all or substantially all of the Guarantor’s assets
and the assets of its subsidiaries taken as a whole to any “person” (as that
term is used in Section 13(d)(3) of the Exchange Act) other than to the
Guarantor or any of its subsidiaries; or
(ii) die Durchführung einer Transaktion (u.a. einschließlich einer Fusion oder
eines Un- ternehmenszusammenschlusses), die dazu führt, dass eine „Person“
(entsprechend der Verwendung dieses Begriffs in Section 13(d)(3) des Exchange
Act) direkt oder indi- rekt der „wirtschaftliche Eigentümer“ (beneficial owner)
(gemäß Definition dieses Begriffs in Rules 13d-3 und 13d-5 im Rah- men des
Exchange Act) von mehr als 50% der ausstehenden Stimmberechtigten Aktien der
Garantin (gemessen an den Stimmrech- ten und nicht an der Zahl der Aktien) wird;
oder
(ii) the consummation of any transaction (in- cluding without limitation, any
merger or consolidation) the result of which is that any “person” (as that term
is used in Section 13(d)(3) of the Exchange Act) becomes the “beneficial owner”
(as defined in Rules 13d- 3 and 13d-5 under the Exchange Act), di- rectly or
indirectly, of more than 50% of the Guarantor’s outstanding Voting Stock,
measured by voting power rather than num- ber of shares; or
(iii) einen Zusammenschluss oder eine Fusion der Garantin mit einer Person oder
einen Zusammenschluss oder eine Fusion einer Person mit der Garantin im Rahmen
einer Transaktion, bei der die im Umlauf befindli- chen Stimmberechtigten Aktien
der Garantin oder die im Umlauf befindlichen Stimmbe- rechtigten Aktien dieser
anderen Person in Barmittel, Wertpapiere oder sonstige Ver- mögenswerte
umgewandelt oder umge- tauscht werden, es sei denn, es handelt sich um eine
Transaktion, bei der die unmittelbar vor der Transaktion im Umlauf befindlichen
Stimmberechtigten Aktien der Garantin eine Mehrheit der Stimmberechtigten Aktien
(gemessen an den Stimmrechten und nicht an der Zahl der Aktien) der aus der
Transak- tion hervorgehenden Person unmittelbar nach dem Wirksamwerden dieser
Transak- tion darstellen bzw. in eine solche umge- wandelt oder umgetauscht
werden; oder
(iii) the Guarantor consolidates with, or merges with or into, any person, or
any person con- solidates with, or merges with or into, the Guarantor, in any
such event pursuant to a transaction in which any of the Guarantor’s outstanding
Voting Stock or the outstanding Voting Stock of such other person is con- verted
into or exchanged for cash, securities or other property, other than any such
transaction where the shares of the Guaran- tor’s Voting Stock outstanding
immediately prior to such transaction constitute, or are converted into or
exchanged for, a majority of the Voting Stock of the surviving person
immediately after giving effect to such transaction, measured by voting power
ra- ther than number of shares; or
(iv) den ersten Tag, an dem die Mehrheit der Mitglieder des Board of Directors
der Garan- tin keine Fortbestehenden Directors mehr sind; oder
(iv) the first day on which the majority of the members of the Guarantor’s board
of direc- tors cease to be Continuing Directors; or
(v) die Verabschiedung eines Plans zur Liqui- dation oder Auflösung der
Garantin.
(v) the adoption of a plan relating to the liquida- tion or dissolution of the
Guarantor.










--------------------------------------------------------------------------------

- 7 -




„Stimmberechtigte Aktien” einer bestimmten Person bezeichnet jeweils das
Aktienkapital die- ser Person, das zu diesem Zeitpunkt allgemein zur Abstimmung
über die Wahl der Mitglieder des Geschäftsführungsgremiums dieser Person
berechtigt ist.
“Voting Stock” of any specified person as of any date means the capital stock of
such person that is at the time entitled to vote generally in the election of
the board of directors of such person.
„Fortbestehender Director” bezeichnet jeweils zum Datum der Feststellung jedes
Mitglied des Board of Directors der Garantin, das:
“Continuing Director” means, as of any date of determination, any member of the
Guarantor’s board of directors who:
(i) am Auszahlungstag des Darlehens ein Mit- glied dieses Board of Directors
war; oder
(i) was a member of such board of directors on the Disbursement Date of the
Loan; or
(ii) mit Zustimmung einer Mehrheit der Fortbe- stehenden Directors, die zum
Zeitpunkt der Benennung oder Wahl Mitglieder dieses Board of Directors waren,
zur Wahl in den Board of Directors benannt oder zum Mit- glied des Board of
Directors gewählt wurde.
(ii) was nominated for election or elected to such board of directors with the
approval of a majority of the Continuing Directors who were members of such
board of directors at the time of such nomination or election.
„Rating-Agentur“ bezeichnet Fitch Ratings Ltd. („Fitch“), Standard & Poor's, a
Division of The McGraw-Hill Companies, Inc. („S&P“) oder Moody's Investors
Service, Inc. („Moody’s“).
“Rating Agency” means each of Fitch Ratings Ltd. (“Fitch”), Standard & Poor's, a
Division of The McGraw-Hill Companies, Inc. (“S&P”) and Moody's Investors
Service, Inc. (“Moody’s”).
„Investment-Grade“ bezeichnet ein Rating von BBB- oder höher im Falle eines
Ratings von Fitch, BBB- oder höher im Falle eines Ratings von S&P und Baa3 oder
höher im Falle eines Ratings von Moody's.
“Investment Grade” means a Rating of BBB- or more favorable in case of a Rating
issued by Fitch, BBB- or more favorable in case of a rating issued by S&P and
Baa3 or more favorable in case of a Rating issued by Moody's.
„Rating“ bezeichnet das öffentlich bekanntge- machte und von der Garantin
angeforderte Ra- ting durch eine Rating-Agentur bezüglich der fi- nanziellen
Leistungsfähigkeit der Garantin oder deren nicht-nachrangigen und unbesicherten
Verbindlichkeiten.
“Rating” means the publicly announced rating by any Rating Agency solicited by
the Guarantor of the Guarantor’s financial strength or senior and unsecured
indebtedness.
„Vorzeitiger Rückzahlungsbetrag“ bezeichnet 101% des Nennbetrags.
“Early Redemption Amount” means 101 per cent. of the nominal amount.
(3) Wahlrückzahlungsrecht der Darlehensneh- merin. Die Darlehensnehmerin ist
berechtigt, das Darlehen eines Gläubigers, ganz aber nicht teilweise, unter
Einhaltung einer Kündigungsfrist von 30 Tagen jederzeit (dem "Wahlrückzah-
lungstag") zum Wahlrückzahlungsbetrag zuzüg- lich bis zum Wahlrückzahlungstag
(ausschließ- lich) aufgelaufenen Zinsen zurückzuzahlen.
(3) Early Redemption at the Option of the Bor- rower. The Borrower has the
option to redeem the Loan of any Creditor in whole but not in part only early at
any time (the "Optional Redemp- tion Date“) by giving 30 days’ notice prior to
the Optional Redemption Date at the Optional Re- demption Amount together with
any interest ac- crued until and excluding the Optional Redemp- tion Date.
„Wahlrückzahlungsbetrag“ bezeichnet den Nennbetrag zuzüglich der Summe der am
Be- stimmungstag für den Wahlrückzahlungstag be- rechneten Barwerte des
Überschusses (im Falle einer positiven Zahl) von (a) der Zinsen, die auf das
Darlehen für die vorgesehene Restlaufzeit an den vorgesehenen Zinszahltagen
zahlbar gewesen wären über (b) den Zinsen, die sol- chermaßen auf den Betrag des
Darlehens zahl-
"Optional Redemption Amount“ means the nominal amount plus the present value
calculat- ed on the Determination Date for the Optional Redemption Date of the
sum of the excess (if positive) between (a) the scheduled interest payments that
were to be made on the Loan on the Interest Payment Dates and (b) the interest
payments that would become payable if the in- terest rate of the Loan would be B
+ 0.5% p.a.








--------------------------------------------------------------------------------

- 8 -




bar wären, wenn der Zinssatz B + 0,5 % per annum (der „Wiederanlagesatz“)
betrüge, ergibt. Die Barwerte werden auf der Basis des Wiederanlagesatzes
berechnet.
(the "Reinvestment Yield“). The present values will be calculated on the basis
of the Reinvest- ment Yield.
„Bestimmungstag“ bezeichnet den fünften Ge- schäftstag vor dem
Wahlrückzahlungstag.
”Determination Date“ means the fifth Business Day prior to the Optional
Redemption Date.
„B“ bezeichnet die gemittelte Rendite der auf der Bildschirmseite ICAPEURO bei
Reuters um 11:00 Uhr deutscher Zeit am Bestimmungstag angezeigten Geld- und
Briefkurse von Zins- Swap-Geschäften (Midswaps), berechnet je- weils auf Basis
einer linearen Interpolierung zwischen den Werten für den nächst kürzeren
angezeigten, ganzjährigen Zeitraum gegenüber der Restlaufzeit des Darlehens und
dem nächst längerem angezeigten, ganzjährigen Zeitraum gegenüber der
Restlaufzeit des Darlehens. Für den Fall, dass solche Werte nicht wie bestimmt
angezeigt werden, werden die betreffenden Werte in der Weise ermittelt, die
Banken und andere institutionelle Marktteilnehmer zu dem betreffenden Zeitpunkt
anwenden.
”B“ means the average yield of the bid and ask prices of Interest-Swap
Transactions (Mids- waps) shown on the Reuters page ICAPEURO at 11.00 a.m.
German time which shall be calcu- lated on the basis of linear interpolation
between the figure for the next shortest full year period compared to the
remaining term of the Loan and the next longest full year period compared to the
remaining term of the Loan. In the event that the relevant figures shall not be
shown as set out above the relevant figures shall be determined in a manner
which banks and other institutional market participants apply at that time.
§ 5 (Steuern)
§ 5 (Taxation)
(1) Quellensteuern. Alle gemäß diesem Vertrag fälligen Beträge werden ohne Abzug
oder Einbehalt gegenwärtiger oder zukünftiger Steu- ern, Abgaben oder amtlicher
Gebühren gleich welcher Art gezahlt, die in der Relevanten Steu- erjurisdiktion
oder für deren Rechnung oder von oder für Rechnung einer dort zur Steuererhe-
bung ermächtigten Gebietskörperschaft oder Behörde gegenüber der
Darlehensnehmerin bzw. der Garantin an der Quelle auferlegt, erho- ben oder
eingezogen werden („Quellensteu- ern“), es sei denn, ein solcher Abzug oder
Einbehalt ist gesetzlich vorgeschrieben. In die- sem letzteren Fall wird die
Darlehensnehmerin die zusätzlichen Beträge an Kapital und Zinsen zahlen, die
erforderlich sind, damit der den Gläubigern nach diesem Abzug oder Einbehalt
zufließende Nettobetrag jeweils den Beträgen an Kapital und Zinsen entspricht,
die den Gläu- bigern zustehen würden, wenn der Abzug oder Einbehalt nicht
erforderlich wäre.
(1) Withholding Tax. All payments due under this Agreement shall be made without
deduction or withholding for or on account of any present or future taxes,
duties or governmental charges of any nature whatsoever imposed on, levied or
collected from the Borrower or the Guarantor at the source in or on behalf of
the Relevant Tax Jurisdiction or by or on behalf of any political subdivision or
authority therein having power to tax (“Withholding Taxes”), unless such deduc-
tion or withholding is required by law. In such event, the Borrower shall pay
such additional amounts of principal and interest as may be necessary in order
that the net amounts re- ceived by the Creditors after such deduction or
withholding shall equal the respective amounts of principal and interest which
would have been receivable by the Creditors had no such deduc- tion or
withholding been required.
Solche zusätzlichen Beträge sind jedoch nicht zahlbar:
No such additional amounts will, however, be payable:
(a) wegen Abgaben, die wegen gegenwärtiger oder früherer persönlicher oder
geschäftlicher Beziehungen des Gläubigers, für den die Kapi- tal- und
Zinszahlungen bestimmt sind, zu der Relevanten Steuerjurisdiktion zu zahlen sind
und nicht allein aufgrund der Tatsache, dass Zahlungen in Bezug auf diesen
Vertrag aus der
(a) on account of any duties payable as a result of any present or previous
personal or business relationship of the Creditor to whom such pay- ments of
principal and interest are to be made with the Relevant Tax Jurisdiction and not
merely by reason of the fact that payments with respect to this Agreement are
or, for taxation








--------------------------------------------------------------------------------

- 9 -




Relevanten Steuerjurisdiktion stammen oder dort besichert sind oder steuerlich
so behandelt werden;
purposes are deemed to be, derived from or se- cured in the Relevant Tax
Jurisdiction
(b) wenn am Tag an dem die Zahlung fällig wird, die Zahlung an den betreffenden
Gläubiger ohne Abzug oder Einbehalt hätte geleistet werden können, sofern der
Gläubiger ein Qualifizierter Gläubiger gewesen wäre, aber der Gläubiger an jenem
Tag kein Qualifizierter Gläubiger ist oder mehr ist, es sein denn dies ist die
Folge einer Änderung eines Gesetzes, eines Doppelbe- steuerungsabkommens oder
einer veröffentli- chen Praxis oder Anweisung einer zuständigen Steuerbehörde,
nach dem Tag, an dem der be- treffende Gläubiger Gläubiger unter diesem Ver-
trag wurde; oder
(b) if on the date on which the payment falls due, the payment could have been
made to the rele- vant Creditor without a deduction or withholding provided the
Creditor had been a Qualified Creditor, but on that date that Creditor is not or
has ceased to be a Qualified Creditor other than as a result of any change after
the date it be- came a Creditor under this agreement in any law or double
taxation treaty or any published prac- tice or published concession of any
relevant tax- ing authority; or
(c) an einen Gläubiger, welcher eine zumutbare Mitwirkungshandlung, wie die
Einreichung einer steuerlichen Ansässigkeitsbescheinigung (bspw. im Hinblick auf
eine Zahlung einer U.S. ameri- kanischen Person das Formular W-8 BEN), nicht
vornimmt.
(c) to a Creditor, who does not cooperate rea- sonably, such as providing a
residence certifi- cate for tax reasons (e.g. Form W-8 BEN as re- gards the
payment of a US person).
„Qualifizierte Gläubiger“ bezeichnet jeden Gläubiger, der in einem
Mitgliedsstaat der Euro- päischen Union oder einem Staat ansässig ist, zwischen
dem und der Relevante Steuerjurisdik- tion gegenwärtig ein Doppelbesteuerungsab-
kommen besteht, das zur vollen Abzugsfähigkeit von Steuern auf Zinsen und
sonstige Zahlungen berechtigt.
“Qualified Creditor" means any creditor having its seat in a member state of the
European Un- ion or in a country which has a double taxation treaty with the
Relevant Tax Jurisdiction which makes provision for full exemption from tax im-
posed on interest or other payments


„Relevante Steuerjurisdiktion“ bezeichnet die Bundesrepublik Deutschland und die
Vereinig- ten Staaten von Amerika.


“Relevant Tax Jurisdiction“ means the Federal Republic of Germany and the United
States of America.
(2) Benachrichtigung. Die Darlehensnehmerin wird die Zahlstelle unverzüglich
benachrichtigen, wenn sie zu irgendeiner Zeit gesetzlich verpflich- tet ist, von
aufgrund dieses Vertrags fälligen Zahlungen Abzüge oder Einbehalte vorzuneh- men
(oder wenn sich die Beträge oder die Be- rechnungsmethode solcher Abzüge oder
Einbe- halte ändern).
(2) Notification. The Borrower shall promptly no- tify the Paying Agent if it is
legally obliged at any time to deduct or withhold any amounts from payments due
under this Agreement (or if the amounts or method of determination for such
deductions or withholdings should be changed).
(3) Kündigungsrecht. Falls infolge einer am oder nach dem Tag dieses
Vertragsschlusses wirk- sam werdenden Änderung oder Ergänzung der in der
Relevanten Steuerjurisdiktion geltenden Rechtsvorschriften oder einer vor diesem
Zeit- punkt nicht allgemein bekannten Anwendung oder amtlichen Auslegung solcher
Rechtsvor- schriften Quellensteuern auf die Zahlung von Kapital oder Zinsen
unter diesem Vertrag anfal- len oder anfallen werden und die Quellensteu- ern,
sei es wegen der Verpflichtung zur Zahlung zusätzlicher Beträge gemäß Absatz (1)
oder aus
(3) Termination Right. If, as a result of any change in, or amendment to, the
laws or regula- tions prevailing in the Relevant Tax Jurisdiction, which change
or amendment becomes effective on or after the date as of which this Agreement
is made, or as a result of any application or offi- cial interpretation of such
laws or regulations not generally known before that date, Withholding Taxes are
or will be leviable on payments of principal or interest under this Agreement
and, by reason of the obligation to pay additional amounts as provided in
subparagraph (1) or








--------------------------------------------------------------------------------

- 10 -




sonstigen Gründen, der Darlehensnehmerin zur Last fallen, ist die
Darlehensnehmerin berech- tigt, das gesamte Darlehen des betreffenden Gläubigers
(aber nicht nur einen Teil davon) un- ter Einhaltung einer Kündigungsfrist von
mindes- tens 30 Tagen jederzeit (dem „Vorzeitigen Steuer-Rückzahlungstag“) zum
Vorzeitigen Steuer-Rückzahlungsbetrag zuzüglich bis zum Vorzeitigen
Steuer-Rückzahlungstag (aus- schließlich) aufgelaufener Zinsen zurückzuzah- len.
Eine solche Rückzahlung darf jedoch nicht früher als 90 Tage vor dem Zeitpunkt
erfolgen, an dem die Darlehensnehmerin erstmals Quel- lensteuern einbehalten
oder zahlen müsste, falls eine Zahlung in Bezug auf diesen Vertrag dann
geleistet würde.
otherwise, such Withholding Taxes are to be borne by the Borrower, the Borrower
may pre- pay the portion of the relevant Creditor of the Loan in whole (but not
in part only) at any time, by giving not less than 30 days' notice (the “Early
Tax Redemption Date”) at the Early Tax Redemption Amount together with interest
ac- crued to but excluding the Early Tax Redemp- tion Date, provided that no
such prepayment shall be made earlier than 90 days prior to the earliest date on
which the Borrower would be obliged to withhold or pay Withholding Taxes were a
payment in respect of this Agreement then made.
„Vorzeitiger Steuer-Rückzahlungsbetrag“ be- zeichnet den Nennbetrag.
“Early Tax Redemption Amount” means the nominal amount.
(4) Form der Kündigung. Die Benachrichtigung über eine vorzeitige Rückzahlung
gemäß Absatz
(3) erfolgt schriftlich gegenüber der Zahlstelle mit gleichzeitiger Wirkung für
alle betroffenen Gläubiger. Sie ist unwiderruflich und muss den
Rückzahlungstermin sowie in zusammenfas- sender Form die Tatsachen angeben, die
das Kündigungsrecht begründen. Die Zahlstelle wird die Zessionare, von denen sie
zu dem Zeitpunkt Kenntnis hat, über eine solche Bekanntmachung einer vorzeitigen
Rückzahlung unverzüglich un- terrichten.
(4) Form of Prepayment Notice. Any such notice of prepayment referred to in
subparagraph (3) shall be given in writing and shall be addressed to the Paying
Agent with simultaneous effect for all concerned Creditors. It shall be
irrevocable, must specify the date fixed for prepayment and must set forth a
statement in summary form of the facts constituting the basis for the termina-
tion right. The Paying Agent undertakes promptly to inform the assignees as for
the time being have been notified to it about such notice of prepayment.
Zur Klarstellung: Vorauszahlungen auf die Ein- kommens- oder Körperschaftssteuer
wie die deutsche Abgeltungssteuer und die Zinsertrags- steuer sind keine
Quellensteuern im Sinne der obigen Bestimmung.
For the avoidance of doubt: any prepayments on the income or corporate income
tax such as the German flat rate interest tax (Abgel- tungssteuer and
Zinsertragssteuer) do not con- stitute withholding taxes within the meaning of
the above provision.
§ 6
(Rang, Negativverpflichtung, weitere Ver- pflichtungen)
§ 6
(Status, Negative Pledge, other Undertak- ings)
(1) Rang. Die Verpflichtungen aus diesem Dar- lehensvertrag und aus der Garantie
begründen unbedingte, nicht nachrangige und unbesicherte Verbindlichkeiten der
Darlehensnehmerin bzw. der Garantin und haben sind gleichrangig mit al- len
anderen gegenwärtigen und zukünftigen, unbesicherten und nicht nachrangigen
Verbind- lichkeiten der Darlehensnehmerin bzw. der Ga- rantin aus aufgenommenen
Kreditmitteln.
(1) Status. The obligations under this Loan Agreement or the Guarantee
constitute uncondi- tional, unsubordinated and unsecured obliga- tions of the
Borrower or the Guarantor, as the case may be, and will rank pari passu with all
other present and future unsecured and unsub- ordinated obligations of the
Borrower or the Guarantor, as the case may be, from borrowed moneys.
(2) Negativverpflichtung der Darlehensnehmerin. Die Darlehensnehmerin
verpflichtet sich und stellt für ihre Wesentlichen Tochtergesellschaf- ten
sicher, dass während der Laufzeit des Dar- lehens und bis zu dessen
vollständiger Rück- zahlung keine Finanzverbindlichkeiten durch Be-
(2) Negative Pledge of the Borrower. The Bor- rower agrees and will ensure with
respect to its Material Subsidiaries that during the term of the Loan and until
it has been repaid in full, no Fi- nancial Indebtedness is secured by encumber-
ing its assets or those of a Material Subsidiary










--------------------------------------------------------------------------------

- 11 -


lastung von Vermögen der Darlehensnehmerin bzw. einer Wesentlichen
Tochtergesellschaft besichert werden, ohne dass gleichzeitig die Gläubiger
anteilig und in gleichem Rang an sol- chen Sicherheiten teilnehmen. Dies gilt
nicht für Sicherheiten, welche:
without at the same time having the Creditors share equally and rateably in such
security. This does not apply to liens which:
(i) mit vorheriger Zustimmung der Gläubiger begründet werden; oder
(i) are established with the prior consent of the Creditors; or
(ii) aufgrund von gesetzlichen Bestimmungen entstehen; oder
(iii) result from the operation of statutory provi- sions; or
(iii) aufgrund von allgemeinen Geschäftsbedin- gungen von Banken oder Sparkassen
an Barmitteln oder Wertpapieren entstehen; oder
(iv) result from the operation of provisions under standard business terms of
banks or saving banks on available cash and securities; or
(iv) einschließlich der Sicherheiten unter Ziffer
(iii) gegenüber Banken und Kreditinstituten im Zusammenhang mit einem Darlehens-
und/oder Kreditvertrag gewährt werden und in ihrer Gesamtheit nicht mehr als 5%
des Anlagevermögens des jeweils letzten Ab- schlusses der Darlehensnehmerin
ausma- chen; oder
(v) including liens that fall under item (iii), are granted to banks or credit
institutions under a loan agreement and which in total do not represent more
than 5% of fixed assets, as set out in the most recent accounts of the Borrower;
or
(v) zusätzlich zu allen Positionen in ihrer Ge- samtheit Relevante
Verbindlichkeiten bis zur Höhe von EUR 500.000 besichern.
(vi) in addition to all positions, which secure Relevant Indebtedness up to an
amount equal to EUR 500,000.
„Finanzverbindlichkeiten“ bezeichnen Verbind- lichkeiten (einschließlich dafür
gegebener Ga- rantien oder Gewährleistungen, aber ohne Dop- pelzählungen) (i)
aus aufgenommenen Kredit- mitteln, die durch Schuldscheindarlehen oder
Namensschuldverschreibungen dokumentiert sind oder (ii) aus Wertpapieren, die an
einer Börse notiert sind oder werden können oder (iii) aus Darlehen oder
sonstigen Kreditverbindlich- keiten.
“Financial Indebtedness” means indebtedness (including any guarantees or
warranties granted in respect thereof, but without double counting)) with
respect to (i) borrowed monies documented by assignable loans
(Schuldscheindarlehen) or promissory notes or (ii) securities which are quoted
or capable of being quoted on a stock exchange or (iii) loans or any other
credit facility.
(3) Negativverpflichtung der Garantin. Solange das Darlehen aussteht, jedoch nur
bis zu dem Zeitpunkt, an dem alle Beträge an Kapital und Zinsen der Zahlstelle
zur Verfügung gestellt worden sind, verpflichtet sich die Garantin und stellt
für ihre Inländischen Tochtergesellschaften sicher, keine Relevanten
Verbindlichkeiten (ein- schließlich dafür gegebener Garantien oder Ge-
währleistungen) durch Belastung ihres gegen- wärtigen oder zukünftigen Vermögens
oder des Vermögens einer Inländischen Tochtergesell- schaft zu besichern oder
eine solche Besiche- rung bestehen zu lassen, ohne gleichzeitig die Gläubiger
zur gleichen Zeit anteilig und in glei- chem Rang an solchen Sicherheiten
teilnehmen zu lassen. Erlaubte Sicherheiten sind von dieser Negativverpflichtung
ausgenommen.
(3) Negative Pledge of the Guarantor. So long as the Loan remains outstanding,
but only until all amounts of principal and interest have been made available to
the Paying Agent, the Guar- antor undertakes, and shall procure in respect of
its Domestic Subsidiaries, neither to create nor permit to subsist any lien or
other security inter- est upon any of its or any of its Domestic Sub- sidiaries'
present or future assets to secure any Relevant Indebtedness (including any
guaran- tees or indemnities in respect thereof), without at the same time
according to the Creditors equally and rateably the same security interest.
Permit- ted Liens shall be excluded from this negative pledge.
„Relevante Verbindlichkeiten“ bezeichnet (i)
“Relevant Indebtedness” means (i) all obliga-








--------------------------------------------------------------------------------

- 12 -




alle Verbindlichkeiten aus Kreditmittelaufnah- men, (ii) alle Verbindlichkeiten,
die in Teilschuld- verschreibungen, Anleihen, Schuldverschrei- bungen oder
anderen vergleichbaren Instrumen- ten verbrieft sind, (iii) alle
Verbindlichkeiten aus Akkreditiven oder Bankakzepten oder vergleich- baren
Instrumenten (oder damit verbundene Rückzahlungsverpflichtungen), (iv) alle Ver-
pflichtungen zur Zahlung der gestundeten Kauf- preise von Vermögenswerten oder
Dienstleis- tungen mit Ausnahme von Verbindlichkeiten aus Lieferungen und
Leistungen, die im gewöhnli- chen Geschäftsverlauf entstehen, (v) alle Ver-
bindlichkeiten aus Leasingvereinbarungen, die nach Maßgabe der allgemein
anerkannten Grundsätze der Rechnungslegung, nach der die Garantin bilanziert,
zum Zeitpunkt der Berech- nung kapitalisiert werden, und (vi) (ohne Dop-
pelzählungen) alle Relevanten Verbindlichkeiten Dritter, die durch die Garantin
oder eine Toch- tergesellschaft garantiert sind oder für die die Garantin oder
eine Tochtergesellschaft ander- weitig verantwortlich oder haftbar ist (ob auf-
grund einer Vereinbarung zum Ankauf von Ver- bindlichkeiten Dritter oder zur
Bereitstellung von Mitteln an oder zur Investition in Dritte).
tions for borrowed money, (ii) all obligations evi- denced by bonds, debentures,
notes or other similar instruments, (iii) all obligations in respect of letters
of credit or bankers acceptances or similar instruments (or reimbursement
obliga- tions with respect thereto), (iv) all obligations to pay the deferred
purchase price of property or services, except trade accounts payable arising in
the ordinary course of business, (v) all obliga- tions as lessee which are
capitalized in accord- ance with generally accepted accounting princi- ples
applied by the Guarantor, at the time of cal- culation, and (vi) (without double
counting) all Relevant Indebtedness of others guaranteed by the Guarantor or any
Subsidiary or for which the Guarantor or any Subsidiary is otherwise re-
sponsible or liable (whether by agreement to purchase indebtedness of, or to
supply funds or to invest in, others).
„Erlaubte Sicherheiten“ bezeichnet:
“Permitted Liens” means :
(i) Sicherheiten an den Vermögenswerten ei- ner Gesellschaft, die zu dem
Zeitpunkt, zu dem diese Gesellschaft eine Inländische Tochtergesellschaft wird,
bereits bestehen; oder
(i) liens on any assets of any corporation exist- ing at the time such
corporation becomes a Domestic Subsidiary; or
(ii) Sicherheiten an Vermögenswerten, die zum Zeitpunkt des Erwerbs dieser
Vermögens- werte durch die Garantin oder eine Inländi- sche Tochtergesellschaft
bereits bestehen, oder Sicherheiten für die Zahlung des ge- samten oder eines
Teils des Kaufpreises dieser Vermögenswerte nach Erwerb dieser Vermögenswerte
durch die Garantin oder eine Inländische Tochtergesellschaft oder zur
Besicherung Relevanter Verbindlichkei- ten, die durch die Garantin oder eine
Inlän- dische Tochtergesellschaft vor einem sol- chen Erwerb, zum Zeitpunkt des
Erwerbs oder innerhalb eines Zeitraums von 180 Ta- gen nach dem Erwerb
eingegangen, über- nommen oder garantiert werden (oder, im Falle von Immobilien,
der Baufertigstellung (einschließlich baulicher Verbesserungen bestehender
Objekte) oder der Aufnahme des vollständigen Betriebs des betreffenden Objekts,
je nachdem, welcher Zeitpunkt spä- ter eintritt), soweit diese Relevanten Ver-
bindlichkeiten für Zwecke der Finanzierung des gesamten oder von Teilen des
Kauf-
(ii) liens on any assets existing at the time of the acquisition of such assets
by the Guar- antor or any Domestic Subsidiary, or liens to secure the payment of
all or any part of the purchase price of such assets upon the ac- quisition of
such assets by the Guarantor or any Domestic Subsidiary or to secure any
Relevant Indebtedness incurred, assumed or guaranteed by the Guarantor or a Do-
mestic Subsidiary prior to, at the time of, or within 180 days after such
acquisition (or in the case of real property, the completion of construction
(including any improvements on an existing asset) or commencement of full
operation of such asset, whichever is later) which Relevant Indebtedness is in-
curred, assumed or guaranteed for the pur- pose of financing all or any part of
the pur- chase price thereof or, in the case of real property, construction or
improvements thereon; provided, however, that in the case of any such
acquisition, construction or im- provement, the lien shall not apply to any
assets theretofore owned by the Guarantor








--------------------------------------------------------------------------------

- 13 -




preises dieser Vermögenswerte oder, im Falle von Immobilien, der Errichtung oder
baulichen Verbesserungen eingegangen, übernommen oder garantiert werden; wobei
jedoch im Falle eines solchen Erwerbs, der Errichtung eines Gebäudes oder von
bauli- chen Verbesserungen die Sicherheit nicht an Vermögenswerten bestehen
darf, die zu- vor im Eigentum der Garantin oder einer In- ländischen
Tochtergesellschaft standen, es sei denn, es handelt sich im Falle der Errich-
tung eines Gebäudes oder von baulichen Verbesserungen um die Grundstücke, auf
denen sich das errichtete oder verbesserte Objekt befindet; oder
or any Domestic Subsidiary, other than, in the case of any such construction or
im- provement, any real property on which the property so constructed, or the
improve- ment, is located; or
(iii) Sicherheiten an Vermögenswerten zur Besi- cherung Relevanter
Verbindlichkeiten einer Inländischen Tochtergesellschaft gegenüber der Garantin
oder einer 100%igen Tochter- gesellschaft; oder
(iii) liens on any assets to secure Relevant In- debtedness of a Domestic
Subsidiary to the Guarantor or to any wholly owned Domestic Subsidiary; or
(iv) Sicherheiten an den Vermögenswerten ei- ner Gesellschaft, die zum Zeitpunkt
der Fu- sion oder des Zusammenschlusses dieser Gesellschaft mit der Garantin
oder einer In- ländischen Tochtergesellschaft oder zum Zeitpunkt des Ankaufs,
der Anmietung oder des sonstigen Erwerbs aller oder im We- sentlichen aller
Vermögenswerte einer Ge- sellschaft oder eines Unternehmens durch die Garantin
oder eine Inländische Tochter- gesellschaft bereits bestehen; oder
(iv) liens on any assets of a corporation existing at the time such corporation
is merged into or consolidated with the Guarantor or a Do- mestic Subsidiary or
at the time of a pur- chase, lease or other acquisition by the Guarantor or a
Domestic Subsidiary of the assets of a corporation or firm as an entirety or
substantially as an entirety by the Guar- antor or a Domestic Subsidiary; or
(v) Sicherheiten an den Vermögenswerten der Garantin oder einer Inländischen
Tochter- gesellschaft zugunsten der Vereinigten Staaten oder eines ihrer
Bundesstaaten oder eines Ministeriums, einer Behörde oder Einrichtung oder
Gebietskörperschaft der Vereinigten Staaten oder eines ihrer Bun- desstaaten
oder zugunsten eines anderen Landes oder eines seiner Gebietskörper- schaften
zur Besicherung von Teil-, Ab- schlags- oder Vorauszahlungen oder sons- tigen
Zahlungen im Rahmen eines Vertrags oder einer Vorschrift oder zur Besicherung
Relevanter Verbindlichkeiten, die für Zwe- cke der Finanzierung des gesamten
oder eines Teils des Kaufpreises (oder, im Falle von Immobilien, Baukosten) der
Vermö- genswerte, an denen diese Sicherheiten be- stellt sind, eingegangen oder
garantiert wer- den (einschließlich u.a. Sicherheiten, die in Verbindung mit
Finanzierungen für Zwecke des Umweltschutzes, der Industrieentwick- lung o.ä.
bestellt werden); oder
(v) liens on any of the Guarantor’s assets or assets of any Domestic Subsidiary
in favor of the United States or any State thereof, or any department, agency or
instrumentality or political subdivision of the United States or any State
thereof, or in favor of any other country, or any political subdivision thereof,
to secure partial, progress, advance or other payments pursuant to any contract
or stat- ute or to secure any Relevant Indebtedness incurred or guaranteed for
the purpose of fi- nancing all or any part of the purchase price (or, in the
case of real property, the cost of construction) of the assets subject to such
liens (including, but not limited to, liens in- curred in connection with
pollution control, industrial revenue or similar financings); or
(vi) jede Verlängerung, Erneuerung oder Erset-
(vi) any extension, renewal or replacement (or








--------------------------------------------------------------------------------

- 14 -




zung (oder aufeinanderfolgende Verlänge- rungen, Erneuerungen oder Ersetzungen)
einer der vorstehend genannten Sicherhei- ten in ihrer Gesamtheit oder in
Teilen, vo- rausgesetzt, der Nennbetrag der dadurch besicherten Relevanten
Verbindlichkeiten übersteigt nicht den Nennbetrag der zum Zeitpunkt der
Verlängerung, Erneuerung oder Ersetzung besicherten Relevanten Verbindlichkeiten
und die Verlängerung, Er- neuerung oder Ersetzung beschränkt sich auf die
Vermögenswerte (in ihrer Gesamt- heit oder in Teilen), an denen die verlänger-
te, erneuerte oder ersetzte Sicherheit be- stellt wurde (zuzüglich baulicher
Verbesse- rungen und Bauten auf Grundstücken); und
successive extensions, renewals or re- placements) in whole or in part of any
lien referred to in the foregoing clauses; provid- ed, however, that the
principal amount of Relevant Indebtedness secured thereby shall not exceed the
principal amount of Relevant Indebtedness so secured at the time of such
extension, renewal or replace- ment, and that such extension, renewal or
replacement shall be limited to all or a part of the assets which secured the
lien so ex- tended, renewed or replaced (plus im- provements and construction on
real proper- ty); and
(vii) Sicherheiten, die nach Maßgabe der vorste- henden Bestimmungen nicht
erlaubt sind, soweit zum Zeitpunkt und nach Wirksam- werden der Bestellung oder
Übernahme dieser Sicherheiten der Gesamtbetrag aller Relevanten
Verbindlichkeiten der Garantin und der Inländischen Tochtergesellschaften, die
durch Sicherheiten besichert sind, die nach den vorstehenden Bestimmungen nicht
erlaubt sind, zusammen mit Zurechen- baren Verbindlichkeiten aus den gemäß § 6
(4) zulässigen Sale and-Lease-Back- Transaktionen sich auf nicht mehr als 10%
der Konsolidierten Nettosachanlagen be- läuft.
(vii) liens not permitted by the clauses above if at the time of, and after
giving effect to, the creation or assumption of any such lien, the aggregate
amount of all of our Relevant In- debtedness and all Relevant Indebtedness of
the Guarantor and the Domestic Subsidi- aries secured by all such liens not so
permit- ted by the clauses above together with the Attributable Debt in respect
of Sale and Lease-Back Transactions permitted by § 6
(4) do not exceed 10% of Consolidated Net Tangible Assets.
„Zurechenbare Verbindlichkeiten” bezeichnet zum jeweiligen Zeitpunkt den
Gesamtbetrag der Barwerte (abgezinst mit einem jährlichen Satz, der dem
durchschnittlichen Zinssatz alle von der Garantin ausstehenden Anleihen
entspricht, er- mittelt als gewichteter Durchschnitt, wobei die Zinsen
halbjährlich dem Kapital zugeschlagen werden) der Verbindlichkeiten der Garantin
oder einer Tochtergesellschaft aus Nettomietzahlun- gen während der Restlaufzeit
aller Mietverträge (einschließlich der Zeiträume, um die diese Mietverträge
verlängert wurden bzw. nach Wahl des Vermieters verlängert werden können). Der
Begriff „Nettomietzahlungen“ im Rahmen eines Mietvertrags für einen Zeitraum
bezeichnet die Summe der Miet- und sonstigen Zahlungen, die während dieses
Zeitraums durch den Mieter zu leisten sind, jedoch ohne die Beträge, die durch
diesen Mieter im Rahmen des Mietvertrags für Wartung und Reparaturen,
Wiederherstellung, Versicherung, Steuern, Veranlagungen, Was- sergeld oder
ähnliche Kosten zu zahlen sind, (unabhängig davon, ob sie als Miete oder Miet-
nachzahlung deklariert werden) oder der Beträ- ge, die durch diesen Mieter im
Rahmen des
“Attributable Debt” means, as of any particular time, the aggregate of present
values (discount- ed at a rate per annum equal to the average in- terest borne
by all of the Guarantor’s outstand- ing debentures determined on a weighted
aver- age basis and compounded semi-annually) of the Guarantor’s obligations or
obligations of any Subsidiary for net rental payments during the remaining term
of all leases (including any peri- od for which such lease has been extended or
may, at the option of the lessor, be extended). The term “net rental payments”
under any lease of any period means the sum of the rental and other payments
required to be paid in such peri- od by the lessee thereunder, not including,
however, any amounts required to be paid by such lessee (whether or not
designated as rent- al or additional rental) on account of mainte- nance and
repairs, reconstruction, insurance, taxes, assessments, water rates or similar
charges required to be paid by such lessee thereunder or any amounts required to
be paid by such lessee thereunder contingent upon the amount of sales,
maintenance and repairs, re- construction, insurance, taxes, assessments,








--------------------------------------------------------------------------------

- 15 -




Mietvertrags in Abhängigkeit von der Höhe des Umsatzes, der Kosten der Wartung,
Reparatu- ren und Wiederherstellung, von Versicherungen, Steuern, Veranlagungen,
des Wassergelds oder ähnlicher Kosten zu leisten sind.
water rates or similar charges.
„Konsolidierte Nettosachanlagen” bezeichnet zum jeweiligen Termin die Summe
aller Vermö- genswerte, die in der jüngsten aufgestellten konsolidierten Bilanz
der Garantin zum Ende ei- nes Geschäftsquartals, ausgewiesen sind, die in
Übereinstimmung mit allgemein anerkannten Grundsätzen der Rechnungslegung, nach
der die Garantin bilanziert, zum Zeitpunkt der Be- rechnung erstellt wurde,
abzüglich (a) aller kurz- fristigen Verbindlichkeiten gemäß Ausweis in dieser
Bilanz und (b) der Immateriellen Vermö- genswerte.
“Consolidated Net Tangible Assets” means at any date, the total assets appearing
on the Guarantor’s most recently prepared consolidat- ed balance sheet as of the
end of a fiscal quar- ter, prepared in accordance with generally ac- cepted
accounting principles applied by the Guarantor at the time of calculation, less
(a) all current liabilities as shown on such balance sheet and (b) Intangible
Assets.
„Immaterielle Vermögenswerte” bezeichnet den Wert (nach Abzug etwaiger
entsprechender Rücklagen) gemäß Ausweis oder Berücksichti- gung in der Bilanz:
(i) aller Handelsnamen, Mar- ken, Lizenzen, Patente, Urheberrechte und Fir-
menwerte; (ii) der Organisationskosten; und (iii) der aktiven
Rechnungsabgrenzungsposten (mit Ausnahme im Voraus geleisteter Zahlungen wie
Versicherungen, Steuern, Zinsen, Provisionen, Mieten und ähnliche Posten sowie
abgeschrie- bener immaterieller Vermögenswerte); der Be- griff „Immaterielle
Vermögenswerte“ umfasst in keinem Fall Produktentwicklungskosten.
“Intangible Assets” means the value (net of any applicable reserves), as shown
on or re- flected in such balance sheet of: (i) all trade names, trademarks,
licenses, patents, copy- rights and goodwill; (ii) organizational costs; and
(iii) deferred charges (other than prepaid items such as insurance, taxes,
interest, commissions, rents and similar items and tangible assets be- ing
amortized); but in no event shall the term “Intangible Assets” include product
development costs.
(4) Beschränkungen bei Sale and Lease-Back- Transaktionen. Die Garantin wird
keine Verein- barungen mit Personen treffen (und dafür Sorge tragen, dass dies
auch bei den Tochtergesell- schaften nicht der Fall ist), die die Anmietung von
Immobilien oder sonstigen Vermögenswer- ten durch die Garantin oder eine
Inländische Tochtergesellschaft vorsehen (es sei denn, die Laufzeit einer
solchen Vereinbarung, einschließ- lich Verlängerungsrechten, beträgt nicht mehr
als drei Jahre) und in deren Rahmen diese Im- mobilien oder sonstigen
Vermögenswerte von der Garantin oder einer Inländischen Tochter- gesellschaft an
die betreffende Person verkauft oder übertragen wurden bzw. werden sollen
(jeweils eine „Sale and Lease-Back- Transaktion“), es sei denn:
(4) Limitations on Sale and Lease-Back Trans- actions. The Guarantor will not,
and will not permit any Subsidiary to, enter into any ar- rangement with any
person providing for the leasing by the Guarantor or a Domestic Subsid- iary of
any property or assets, other than any such arrangement involving a lease for a
term, including renewal rights, for not more than 3 years, whereby such property
or asset has been or is to be sold or transferred by the Guarantor or any
Domestic Subsidiary to such person (re- ferred to as a “Sale and Lease-Back
Transac- tion”), unless:
(i) die Garantin oder die betreffende Inländi- sche Tochtergesellschaft wäre zum
Zeit- punkt des Abschlusses einer Sale and Lea- se-Back-Transaktion berechtigt,
Relevante Verbindlichkeiten einzugehen, die durch Si- cherheiten an den zu
mietenden Immobilien oder sonstigen Vermögenswerten besichert sind, deren Höhe
mindestens den Zure-
(i) the Guarantor or such Domestic Subsidiary would, at the time of entering
into a Sale and Lease-Back Transaction, be entitled to incur Relevant
Indebtedness secured by a lien on the property or asset to be leased in an
amount at least equal to the Attributable Debt in respect of such Sale and
Lease- Back Transaction without equally and rata-










--------------------------------------------------------------------------------

- 16 -


chenbaren Verbindlichkeiten in Bezug auf diese Sale und Lease-Back-Transaktion
entspricht, ohne dass das Darlehen im glei- chen Rang und anteilig zu besichern
wäre; oder
bly securing the Loan; or
(ii) der Erlös aus dem Verkauf der zu mieten- den Immobilien oder sonstigen
Vermögens- werte entspricht mindestens dem Marktwert derselben und ein Betrag in
Höhe des Net- toerlöses aus dem Verkauf der gemieteten Immobilien oder sonstigen
Vermögenswerte wird innerhalb von 180 Tagen nach Wirk- samwerden dieser Sale and
Lease-Back- Transaktion für den Kauf oder Erwerb (oder, im Falle von Immobilien,
die Errichtung) von Immobilien oder sonstigen Vermögenswer- ten oder die Tilgung
(außer bei Fälligkeit oder nach Maßgabe einer zwingenden Til- gungsfonds- oder
Rückzahlungsvereinba- rung) von Schuldverschreibungen oder der Fundierten
Verbindlichkeiten der Garantin oder einer konsolidierten Inländischen Toch-
tergesellschaft, die mit dem Darlehen min- destens im gleichen Rang stehen,
verwen- det.
(ii) the proceeds of the sale of the property or assets to be leased are at
least equal to the fair value of such property or assets and an amount equal to
the net proceeds from the sale of the property or assets so leased is applied,
within 180 days of the effective date of any such Sale and Lease-Back Transac-
tion, to the purchase or acquisition (or, in the case of property, the
construction) of proper- ty or assets or to the retirement (other than at
maturity or pursuant to a mandatory sink- ing fund or redemption provision) of
notes or of the Guarantor’s Funded Indebtedness or Funded Indebtedness of a
consolidated Domestic Subsidiary ranking on a parity with or senior to the Loan.
„Fundierte Verbindlichkeiten” bezeichnet Re- levante Verbindlichkeiten, die nach
Maßgabe ih- rer Bedingungen mehr als ein Jahr nach dem Festlegungstag fällig
werden, einschließlich Re- levanter Verbindlichkeiten, die nach Wahl des
Schuldners bis zu einem Termin erneuert oder verlängert werden können, der mehr
als ein Jahr auf das Datum der Festlegung folgt.
“Funded Indebtedness” means any Relevant Indebtedness maturing by its terms more
than one year from the date of the determination thereof, including any Relevant
Indebtedness renewable or extendible at the option of the ob- ligor to a date
later than one year from the date of the determination thereof.
(5) Beschränkungen bei Unternehmens- zusammenschlüssen, Fusionen und Verkäufen
von Vermögenswerten. Die Garantin schließt sich mit keiner anderen Person
zusammen oder fusioniert mir ihr oder überträgt oder vermietet im Wesentlichen
ihre gesamten Vermögenswer- te auf bzw. an eine Person, und die Garantin
gestattet keiner Person, sich mit der Garantin zusammenzuschließen oder mir ihr
zu fusionie- ren oder ihre Vermögenswerte im Wesentlichen insgesamt auf bzw. an
die Garantin zu übertra- gen oder zu vermieten, es sei denn,
(5) Limitations on Consolidations, Mergers and Sales of Assets. The Guarantor
shall not consol- idate with or merge into any other person or convey, transfer
for lease its properties and as- sets substantially as an entirety to any
person, and the Guarantor shall not permit any person to consolidate with or
merge into the Guarantor or convey, transfer or lease its properties and assets
substantially as an entirety to the Guar- antor, unless
(i) falls die Garantin sich mit einer anderen Person zusammenschließt oder mit
ihr fusi- oniert oder im Wesentlichen ihre gesamten Vermögenswerte auf bzw. an
eine Person überträgt oder vermietet, die aus diesem Zusammenschluss oder dieser
Fusion her- vorgehende Person oder die Person, die im Wesentlichen die gesamten
Vermögenswer- te der Garantin durch Übertragung erwirbt oder anmietet, ist eine
Kapitalgesellschaft,
(i) in case the Guarantor shall consolidate with or merge into another person or
convey, transfer or lease its properties and assets substantially as an entirety
to any person, the person formed by such consolidation or into which the
Guarantor is merged or the person which acquires by conveyance or transfer, or
which leases, the properties and assets of the Guarantor substantially as an
entirety shall be a corporation, partnership








--------------------------------------------------------------------------------

- 17 -




eine Personengesellschaft oder ein Trust, die/der nach dem Recht der Vereinigten
Staaten von Amerika oder eines ihrer Bun- desstaaten oder des District of
Columbia er- richtet wurde und gültigen Bestand hat und ausdrücklich die
ordnungsgemäße und pünktliche Zahlung von Kapital, etwaigem Aufgeld und Zinsen
auf das Darlehen sowie die Erfüllung oder Beachtung aller Bestim- mungen des
Darlehensvertrags übernimmt, die seitens der Garantin zu erfüllen oder zu
beachten sind;
or trust, shall be organized and validly exist- ing under the laws of the United
States of America, any State thereof or the District of Columbia and shall
expressly assume the due and punctual payment of the principal of and any
premium and interest under the Loan and the performance or observance of every
covenant of the Loan Agreement on the part of the Guarantor to be performed or
observed;
(ii) unmittelbar nach der wirksamen Durchfüh- rung dieser Transaktion und
Behandlung al- ler aufgrund dieser Transaktion auf die Ga- rantin oder eine
Tochtergesellschaft über- gegangenen Verbindlichkeiten, als seien sie durch die
Garantin oder diese Tochterge- sellschaft zum Zeitpunkt der Transaktion
eingegangen worden, ist kein Kündigungs- grund und kein Ereignis, das nach
entspre- chender Mitteilung oder Zeitablauf ein Kün- digungsgrund wäre,
eingetreten und hält noch an;
(ii) immediately after giving effect to such transaction and treating any
indebtedness which becomes an obligation of the Guaran- tor or a Subsidiary as a
result of such trans- action as having been incurred by the Guar- antor or such
Subsidiary at the time of such transaction, no event of default, and no event
which, after notice or lapse of time or both, would become an event of default,
shall have happened and be continuing;
(iii) die Garantin oder ihre Rechtsnachfolgerin trifft, falls aufgrund eines
solchen Zusam- menschlusses oder einer solchen Fusion oder Übertragung oder
Vermietung Vermö- genswerte der Garantin Grundschulden, Verpfändungen,
Pfandrechten, Sicherungs- rechten oder sonstigen Belastungen unter- liegen
würden, die nach diesem Darlehens- vertrag nicht zulässig sind, die Maßnahmen,
die erforderlich sind, um das Darlehen effek- tiv im gleichen Rang und anteilig
mit (oder vorrangig gegenüber) allen dadurch besi- cherten Verbindlichkeiten zu
besichern; und
(iii) if, as a result for any such consolidation or merger or such conveyance,
transfer or lease, properties or assets of the Guarantor would become subject to
a mortgage, pledge, lien, security interest or other en- cumbrance which would
not be permitted by this Loan Agreement, the Guarantor or such successor person,
as the case may be, shall take such steps as shall be necessary effec- tively to
secure the Loan equally and ratably with (or prior to) all indebtedness secured
thereby; and
(iv) die Garantin hat den Gläubigern eine Be- scheinigung der Geschäftsleitung
und ein Rechtsgutachten geliefert, aus der bzw. dem jeweils hervorgeht, dass
dieser Zu- sammenschluss, diese Fusion, dieser Über- tragung oder Vermietung
und, soweit ein weiterer Vertrag in Verbindung mit dieser Transaktion
erforderlich ist, dieser weitere Vertrag mit diesem § 6 (5) im Einklang ste- hen
und dass alle hierin vorgesehenen Vo- raussetzungen für eine solche Transaktion
erfüllt sind.
(iv) the Guarantor has delivered to the Creditors an officers’ certificate and
an opinion of counsel, each stating that such consolida- tion, merger,
conveyance, transfer or lease and, if a supplemental indenture is required in
connection with such transaction, such supplemental indenture comply with this §
6
(5) and that all conditions precedent herein provided for relating to such
transaction have been complied with.
§ 7 (Außerordentliche Kündigung)
§ 7 (Events of Default)
(1) Kündigungsgründe. Unbeschadet der ge- setzlichen Kündigungsmöglichkeiten,
kann jeder Gläubiger seinen Anteil am Darlehen aus wich-
(1) Events of Default. Notwithstanding any statu- tory termination rights, each
Creditor may termi- nate and demand immediate repayment of its








--------------------------------------------------------------------------------

- 18 -




tigem Grund kündigen und zur sofortigen Rück- zahlung fällig stellen. Ein
wichtiger Grund liegt insbesondere in den folgenden Fällen vor:
share in the Loan for good cause (wichtiger Grund). Such good cause shall in
particular be constituted by any of the following:
(a) Nichtzahlung. Die Darlehensnehmerin oder die Garantin zahlt (i) Kapital
nicht bei Fällig- keit oder (ii) Zinsen nicht innerhalb von 30 Tagen nach dem
betreffenden Fälligkeits- tag; oder
(a) Non-Payment. The Borrower or the Guaran- tor fails (i) to pay principal when
due or (ii) interest within 30 days from the relevant due date; or
(b) Verletzung einer sonstigen Verpflichtung. Die Darlehensnehmerin oder die
Garantin erfüllt irgendeine andere wesentliche Verpflichtung aus diesem
Darlehensvertrag bzw. aus der Garantie nicht ordnungsgemäß und die Erfül- lung
ist entweder nicht nachholbar oder wird nicht innerhalb von 60 Tagen nachdem die
Darlehensnehmerin bzw. die Garantin eine schriftliche Benachrichtigung hierüber
von Gläubigern, die gemeinsam mindestens 10% des Nennbetrags des Darlehens
halten ent- sprechend § 13 erhalten hat, nachgeholt; oder
(b) Breach of other Obligation. The Borrower or the Guarantor fails to duly
perform any other material obligation arising from the Loan and such failure is
either not capable of remedy or is not remedied within 60 days after the
Borrower or the Guarantor has received a notice thereof from Creditors of at
least 10% in principal amount of the Loan in accor- dance with § 13; or
(c) Nichteinhaltung einer Zusicherung. Eine der Zusicherungen gemäß § 1 (2) war
zum Zeit- punkt ihrer Abgabe nicht zutreffend; oder
(c) Breach of Representation. One of the repre- sentations under § 1 (2) was
incorrect when made; or
(d) Drittverzugsklausel. Die Darlehensnehme- rin, die Garantin oder eine
Inländische Toch- tergesellschaft ist bei einer Teilschuldver- schreibung,
Anleihe, bei Schuldverschrei- bungen oder anderen Finanzverbindlichkei- ten der
Darlehensnehmerin oder Relevanten Verbindlichkeiten der Garantin oder bei ei-
ner Grundschuld oder einer sonstigen Im- mobilientransaktion oder einem
Instrument, durch das laufende oder künftige Finanz- verbindlichkeiten der
Darlehensnehmerin oder Relevanten Verbindlichkeiten der Ga- rantin
(einschließlich des Darlehens) besi- chert oder verbrieft sind, im Verzug und
die- ser Verzug stellt ein Zahlungsversäumnis in Bezug auf solche
Verbindlichkeiten mit ei- nem Nennbetrag von mehr als USD
10.000.000 (oder den Gegenwert in anderen Währungen) dar, wenn diese bei
Endfällig- keit und nach Ablauf einer anwendbaren Nachfrist fällig und zahlbar
sind, oder führt dazu, dass diese Verbindlichkeiten vor dem Datum, zu dem sie
ansonsten fällig und zahlbar gewesen wären, für fällig und zahl- bar erklärt
werden, ohne dass innerhalb von 15 Tagen, nachdem eine schriftliche Mittei- lung
an die Darlehensnehmerin durch die Inhaber von Schuldverschreibungen in ei- nem
Nennbetrag in Höhe von mindestens 25% des ausstehenden Betrags unter dem
Darlehen im Wege der Express- oder gleich-
(d) Cross-Default. The Borrower, the Guarantor or any Domestic Subsidiary
defaults under any bond, debenture, note or other evidence of Financial
Indebtedness, Relevant Indebt- edness or under any mortgage, indenture or
instrument under which there may be issued or by which there may be secured or
evi- denced any of the Borrower’s current or fu- ture Financial Indebtedness
(including the Loan), the Guarantor’s current or future Rel- evant Indebtedness,
which default consti- tutes a failure to pay such indebtedness in a principal
amount in excess of USD 10,000,000 (or the equivalent in other cur- rencies)
when due and payable at final ma- turity after the expiration of any applicable
grace period or shall have resulted in such indebtedness in a nominal amount in
excess of USD 10,000,000 (or the equivalent in other currencies) becoming or
being de- clared due and payable prior to the date on which it would otherwise
have become due and payable, without such indebtedness having been discharged,
or such accelera- tion having been rescinded or annulled, within a period of 15
days after there shall have been given, by overnight mail or other same day or
overnight delivery service which can provide evidence of delivery, to the
Borrower by the Creditors of at least 25% in outstanding nominal amount of the








--------------------------------------------------------------------------------

- 19 -




tägigen Postzustellung oder anderweitig durch einen Express- oder gleichtägigen
Zustellungsdienst, bei dem ein Zustellungs- nachweis erbracht werden kann,
ergangen ist, in der dieser Verzug dargelegt wird und die Erfüllung der
Verbindlichkeiten oder die Aufhebung der vorzeitigen Fälligstellung verlangt
wird und angegeben ist, dass es sich bei dieser Mitteilung um die Mitteilung
eines Kündigungsgrunds im Rahmen des Darlehensvertrags handelt, diese Verbind-
lichkeiten erfüllt werden oder die vorzeitige Fälligstellung aufgehoben wird;
oder
Loan, a written notice specifying such de- fault and requiring the Borrower to
cause such indebtedness to be discharged or cause such acceleration to be
rescinded or annulled and stating that such notice is a notice of default under
the Loan Agreement; or
(e) Zahlungseinstellung. Die Darlehensnehme- rin, die Garantin oder eine
Inländische Toch- tergesellschaft stellt ihre Zahlungen ein, oder beginnt
Verhandlungen mit ihren Gläu- bigern mit dem Ziel eines Moratoriums; oder
(e) Payment Moratorium. The Borrower, the Guarantor or any Domestic Subsidiary
ceases its payments or enters into negotia- tions with its creditors aiming at a
payment moratorium; or
(f) Insolvenz. Die Eröffnung eines Insolvenz- verfahrens über das Vermögen der
Darle- hensnehmerin, der Garantin oder einer In- ländischen Tochtergesellschaft
wird von der Darlehensnehmerin, der Garantin oder der betroffenen Inländischen
Tochtergesell- schaft beantragt oder die Darlehensnehme- rin, die Garantin bzw.
eine Inländische Tochtergesellschaft ist zahlungsunfähig oder überschuldet (es
sei denn, die Zah- lungsunfähigkeit oder Überschuldung wird innerhalb von 30
Tagen beseitigt) oder ein Gericht hat Sicherungsmaßnahmen nach den anwendbaren
Insolvenzregeln ange- ordnet; oder
(f) Insolvency. The institution of insolvency proceedings with respect to the
assets of the Borrower, the Guarantor or a Domestic Subsidiary as a result of an
application made by the Borrower, the Guarantor or the relevant Domestic
Subsidiary or the Bor- rower, the Guarantor or a Domestic Subsid- iary is
insolvent or overindebted (unless the insolvency or overindebtedness is remedied
within a period of 30 days) or a court has ordered protective measures pursuant
to applicable insolvency rules; or
(g) Einstellung der Geschäftstätigkeit. Die Dar- lehensnehmerin, die Garantin
oder eine In- ländische Tochtergesellschaft stellt ihre Ge- schäftstätigkeit
ganz oder überwiegend ein, veräußert alle oder wesentliche Teile ihrer
Vermögenswerte oder gibt diese in anderer Weise ab und dieses führt zu einer
Gefähr- dung der Rückzahlung des Darlehens, es sei denn, dies ist gesetzlich
erforderlich und eine die Vermögenswerte aufnehmende Person übernimmt die Gewähr
für die Erfüllung der Verpflichtungen der Darlehensnehmerin aus dem Darlehen
bzw. der Garantin aus der Ga- rantie; oder
(g) Cessation of Business. The Borrower, the Guarantor or a Domestic Subsidiary
ceases to carry on all of its business or material part thereof, sells or
otherwise disposes of all or materially all of its assets and this results in
the repayment of the Loan being threatened, except as may be required by law and
in cir- cumstances where such person that ac- quires the relevant assets assumes
full liabil- ity for the performance of the obligations of the Borrower under
the Loan and the Guar- antor under the Guarantee; or
(h) Liquidation. Die Darlehensnehmerin, die Ga- rantin oder eine Inländische
Tochtergesell- schaft tritt in Liquidation, es sei denn, dies geschieht im
Zusammenhang mit einer Ver- schmelzung oder einer anderen Form des
Zusammenschlusses mit einer anderen Ge- sellschaft oder im Zusammenhang mit
einer Umwandlung und die andere oder neue Ge-
(h) Liquidation. The Borrower, the Guarantor or a Domestic Subsidiary enters
into liquidation unless this occurs in connection with a merger or other form of
combination with an- other company or in connection with a change in the legal
form of the Borrower, the Guarantor or a Domestic Subsidiary and the other or
new company assumes all obliga-








--------------------------------------------------------------------------------

- 20 -




sellschaft übernimmt alle Verpflichtungen, die die Darlehensnehmerin im
Zusammen- hang mit diesem Darlehen bzw. die Garantin im Zusammenhang mit der
Garantie einge- gangen ist; oder
tions of the Borrower under the Loan or of the Guarantor under the Guarantee; or
(i) Unwirksamkeit der Garantie: Die Garantie ist oder wurde ganz oder teil-weise
unwirksam oder undurchsetzbar.
(i) Invalidity of Guarantee: The Guarantee is or has become invalid or
unenforceable in whole or in part.
(2) Form der Kündigung. Kündigungen müssen schriftlich erfolgen und sind der
Darlehensneh- merin über die Zahlstelle zuzuleiten. In den Fäl- len § 7 (1) (a),
(d) und (e) wird eine Kündigung erst dann wirksam, wenn die Zahlstelle von In-
habern von mindestens 25% des ausstehenden Nennbetrags des Darlehens eine solche
Kündi- gungsmitteilung erhalten hat.
(2) Form of Termination Notice. Any notice of termination must be made in
writing and sent to the Borrower through the Paying Agent. In the events
specified in § 7 (1) (a), (d) and (e), any notice of termination shall become
effective only when the Paying Agent has received such no- tices from holders of
at least 25% of the out- standing nominal amount of the Loan.
(3) Vorfälligkeitsentschädigung. Falls das Darle- hen aus einem der in Absatz
(1) genannten Gründe ganz oder teilweise vorzeitig zurückge- zahlt wird, wird
die Darlehensnehmerin den be- treffenden Gläubigern denjenigen Schaden er-
setzen, der den betreffenden Gläubigern aus der vorzeitigen Rückzahlung
entsteht.
(3) Prepayment Compensation. If the Loan is prepaid in whole or in part for any
of the reasons referred to in subparagraph (1), the Borrower shall indemnify the
relevant Creditors for the damage incurred by them as a result of such
prepayment.
§ 8 (Zahlungen)
§ 8 (Payments)
(1) Zahlungen. Die Darlehensnehmerin wird sämtliche unter diesem
Darlehensvertrag fälli- gen Beträge nicht später als 13:00 Uhr (Frank- furter
Zeit) am jeweiligen Fälligkeitstag auf ei- nem Konto der Zahlstelle in
gleichtägig verfüg- baren Mitteln anschaffen. Diese Mittel werden von der
Zahlstelle nicht verzinst. Aus den derart zur Verfügung gestellten Mitteln wird
die Zahl- stelle Kapital und Zinsen sowie etwa sonst fälli- ge Beträge an
etwaige Zessionare zahlen, die in der jeweils letzten von der Zahlstelle vor der
Zahlung erhaltenen Abtretungsanzeige angege- ben sind. Wenn die Mittel nach dem
im ersten Satz bezeichneten Zeitpunkt eingehen und un- beschadet der Forderungen
der Gläubiger, wird die Zahlstelle weiterhin vernünftige Anstrengun- gen zur
Durchführung der Zahlung aufwenden, haftet aber nicht für irgendwelche Schäden
ei- ner verspäteten Zahlung. Die Darlehensnehme- rin wird der Zahlstelle auf
Nachfrage unverzüg- lich die Zahlungsreferenz sowie alle erforderli- chen
Angaben zur Identifikation der Zahlung in den für die Überweisung genutzten
Zahlungs- systemen bestätigen.
(1) Payments. The Borrower shall make avail- able all amounts due under this
Loan Agree- ment in same-day funds in an account of the Paying Agent not later
than 1:00 p.m. (Frankfurt time) on the date of the relevant payment. The Paying
Agent shall not pay any interest on such funds. From the funds so provided, the
Paying Agent shall pay principal, interest and any fur- ther payable amounts to
the Creditors specified in the most recent assignment notification re- ceived by
the Paying Agent prior to such pay- ment. If the funds are received by the
Paying Agent after the time set out in the first sentence of this paragraph and
without prejudice to the claims of the Creditors, the Paying Agent shall
continue to effect any payment by employing reasonable efforts but shall not be
liable for any damages that result from any late payments. Upon request the
Borrower will confirm to the Paying Agent without undue delay the payment
reference and all other information that is nec- essary to identify the payment
in the payment systems that are used for the money transfer.
(2) Vorzeitige Zahlung an die Zahlstelle. Im Fal- le einer wesentlichen
Verschlechterung der fi- nanziellen Situation der Darlehensnehmerin ist die
Zahlstelle berechtigt, die Anschaffung der unter § 8 (1) fälligen Mittel am
Geschäftstag vor
(2) Prior Day Funding. In the event of a material deterioration of the financial
situation of the Bor- rower the Paying Agent may ask for funding as set out in §
8 (1) above on the Business Day prior to the relevant payment date of principal
or










--------------------------------------------------------------------------------

- 21 -


dem jeweiligen Fälligkeitstag einer Zahlung von Kapital oder Zinsen zu
verlangen. Die Zahlstelle wird der Darlehensnehmerin eine solche Vorver- legung
der Fälligkeit gemäß § 13 und mit einer Frist von 15 Geschäftstagen mitteilen.
interest under the Loan. The Paying Agent will notify the Borrower of such
earlier funding date in accordance with § 13 and with a notice period of 15
Business Days.
(3) Vorschuss von Mitteln. Sofern die erforderli- chen Mittel nicht rechtzeitig
bei der Zahlstelle eingehen, ist die Zahlstelle im Auftrag der Dar-
lehensnehmerin berechtigt, aber nicht verpflich- tet, die Mittel vorzulegen und
für eine solche Vorlage Zinsen zu einem Satz, der dem Euro- pean OverNight Index
Average („EONIA“) zu- züglich 0,50% per annum entspricht, zu verlan- gen.
(3) Advance of Funds. If the necessary funds are not received by the Paying
Agent in due time, the Paying Agent shall be entitled but not obliged to advance
the necessary funds on be- half of the Borrower and, for such an advance, to
charge interest at the rate of the European OverNight Index Average (“EONIA“)
plus 0.50% per annum.
(4) Erfüllung. Ungeachtet der Tatsache, dass al- le Zahlungen auf das Darlehen
ausschließlich über die Zahlstelle erfolgen, befreit, wenn und soweit der
Darlehensnehmerin die Abtretung an einen Zessionar mindestens 10 Geschäftstage
vor dem betreffenden Zahlungstermin angezeigt wird, erst die Zahlung der
fälligen Beträge an diesen Zessionar oder eine von ihm bezeichne- te Bank oder
andere Institution die Darlehens- nehmerin von ihren jeweiligen Zahlungsver-
pflichtungen.
(4) Discharge of Obligations. Notwithstanding that all payments under the Loan
shall be ef- fected exclusively through the Paying Agent, only the payment to
the relevant assignee or to a bank or other institution designated by such
assignee shall release the Borrower from its re- spective obligations, if and to
the extent that the Borrower has received notification of the as- signment to
such assignor at least 10 Business Days before the relevant payment date.
(5) Anrechnung. Zahlungen auf das Darlehen werden in der in § 367 (1) BGB
vorgesehenen Reihenfolge auf die fälligen Beträge angerech- net (zunächst auf
die Kosten, dann auf Zinsen und zuletzt auf das Kapital). Sollten die Zahlun-
gen nicht ausreichen, um einen bestimmten fäl- ligen Betrag vollständig zu
tilgen, werden die Zahlungen pro rata auf die Gläubiger verteilt.
(5) Application of Payments. Payments on the Loan shall be applied in the
sequence provided for in § 367 (1) of the German Civil Code to the payable
amounts (first to the costs, then to in- terest and finally to the principal).
If the pay- ments are not sufficient to fully discharge any relevant due amount
the payments shall be dis- tributed among the Creditors on a pro rata ba- sis.
§ 9 (Gegenforderungen)
§ 9 (Counterclaims)
Die Darlehensnehmerin bzw. die Garantin kann gegenüber Forderungen eines
Gläubigers nur aufrechnen, wenn die Forderungen gegen den betreffenden Gläubiger
unbestritten oder rechtskräftig festgestellt sind. Solange und so- weit das
Darlehen (i) an ein Versicherungsun- ternehmen abgetreten wird und zum Siche-
rungsvermögen im Sinne von § 125 Versiche- rungsaufsichtsgesetz gehört oder (ii)
an eine Bank abgetreten wird und zu einer aufgrund in- ländischer gesetzlicher
Vorschriften gebildeten Deckungsmasse einer Bank gehört oder (iii) an ein
deutsches Versorgungswerk abgetreten wird, verzichtet die Darlehensnehmerin bzw.
die Garantin im Hinblick auf Forderungen im Zu- sammenhang mit diesem Darlehen,
auch im Falle der Insolvenz, auf jede Aufrechnung sowie die Ausübung von
Pfandrechten, Zurückbehal-
The Borrower and the Guarantor shall only be entitled to set off claims of any
Creditor where the claims against such Creditor are unchal- lenged or have been
recognized by a final judgement. To the extent that the Loan is as- signed to
(i) an insurance company and belongs to the committed assets
(Sicherungsvermögen) in accordance with § 125of the German Insur- ance
Supervisory Act (Versicherungsauf- sichtsgesetz) or (ii) to a bank and belongs
to the committed assets of a bank under any domestic covered bond legislation or
(iii) to a German pro- fessional pension fund (Versorgungswerk), the Borrower
and the Guarantor waive any right of set-off against the claims under this Loan;
also in the event of any insolvency, as well as the exercise of any pledge,
right of retention or other rights which could adversely affect the










--------------------------------------------------------------------------------

- 22 -


tungsrechten und sonstigen Rechten, durch welche die Forderungen der Gläubiger
aus dem Darlehen oder der Garantie beeinträchtigt wer- den können.
claims of the Creditors under the Loan or the Guarantee.
§ 10 (Abtretungen, Zahlstellendienst)
§ 10
(Assignments, Duties of the Paying Agent)
(1) Abtretung. Jeder Gläubiger ist berechtigt, seine Forderungen aus diesem
Darlehen insge- samt oder in Teilbeträgen abzutreten. Die Abtre- tung kann nur
in Teilbeträgen von EUR
1.000.000 oder (falls höher) einem ganzzahligen Vielfachen von EUR 500.000
erfolgen.
(1) Assignment. Each Creditor may assign in full or in part its claims under
this Loan. Partial As- signments can only be made in amounts of EUR 1,000,000 or
(if in higher amounts) an integral multiple of EUR 500,000.
(2) Form und Anzeige der Abtretung. Jede Ab- tretung bedarf der Schriftform und
hat in Form und Inhalt dem diesem Vertrag als Anhang 2 beigefügten Muster einer
Abtretungserklärung zu entsprechen. Den Zessionaren stehen, so- fern in diesem
Vertrag nicht anders bestimmt, die gleichen Rechte, Gestaltungsrechte und An-
sprüche zu, die sich für den Zedenten aus die- sem Darlehensvertrag ergeben,
einschließlich etwaiger Kündigungsrechte. Die Anzeige der Abtretung gegenüber
der Darlehensnehmerin im Sinne von § 409 BGB erfolgt durch Übermittlung der
unterzeichneten Abtretungsvereinbarung an die von der Darlehensnehmerin
bestellte Zahl- stelle. Die unter diesem § 10 (2) genannten Vo- raussetzungen
für eine Abtretung gelten nicht, wenn die Abtretung an eine Notenbank des Eu-
rosystems zu Zwecken der Besicherung erfolgt. In solch einem Fall unterliegt die
Wirksamkeit der Abtretung zu Sicherungszwecken ausdrück- lich keinen formalen
Anforderungen und keiner Anzeigepflicht. Die Zahlstelle verpflichtet sich, die
Darlehensnehmerin und die Garantin über eine Abtretung (eines Teils) des
Darlehens spä- testens 10 Geschäftstage, nachdem der Zahl- stelle eine solche
Abtretung nach § 10 des Dar- lehens angezeigt wurde, zu informieren und un-
verzüglich auf Anfrage der Darlehensnehmerin oder der Garantin eine Liste mit
den jeweiligen Gläubigern des Darlehens, den Adressen sowie den diesen
zustehenden Anteilen am Darlehen zu übersenden.
(2) Form and Notification of Assignment. Any assignment must be made in writing
and, as to form and content, should be in accordance with the form of the
assignment agreement attached hereto as Annex 2. Unless stated otherwise herein,
the Assignees shall have the same rights, rights to alter a legal relationship
and ti- tles under this Loan Agreement as the assignor, including any early
termination rights. The notifi- cation of the assignment to the Borrower under
§ 409 of the German Civil Code (BGB) shall be made by submitting the executed
assignment agreement to the Paying Agent appointed by the Borrower. The
requirements for an assignment referred to in this § 10 (2) shall not apply
where the assignment is made for collateral purposes to a central bank within
the Eurosystem. In such case, the validity of the assignment for collateral
purposes is expressly not subject to any formal requirements and notification
duty. The Paying Agent hereby undertakes to notify the Borrower and the
Guarantor of an assignment of (a part of) the Loan no later than 10 Business
Days af- ter becoming aware of such assignment pursu- ant to § 10 of the Loan
Agreement and submit immediately upon request by the Borrower or the Guarantor a
list of the current Creditors of the Loan, their addresses as well as their par-
ticipation amounts in respect of the Loan.
(3) Keine Übertragung von Rechten. Die Darle- hensnehmerin ist nicht berechtigt,
Rechte aus diesem Vertrag auf Dritte zu übertragen.
(3) No Transfer of Rights. The Borrower shall not be entitled to transfer to
third parties any rights under this Agreement.
(4) Zahlstellendienst. Die Bank übernimmt als Beauftragte der Darlehensnehmerin
und der Garantin den Zahlstellendienst (die „Zahlstel- le“). Die Zahlstelle
handelt ausschließlich als Er- füllungsgehilfin der Darlehensnehmerin und der
Garantin und übernimmt keinerlei Verpflichtun- gen gegenüber den Gläubigern und
es wird kein
(4) Duties of the Paying Agent. The Bank shall act as paying agent for the
Borrower and the Guarantor (the “Paying Agent“). The Paying Agent solely acts as
the agent of the Borrower and the Guarantor and does not assume any obligations
towards or relationship of agency or trust for any holder. The Paying Agent
shall pay










--------------------------------------------------------------------------------

- 23 -


Auftrags- oder Treuhandverhältnis zwischen ihr und den Gläubigern begründet. Die
Zahlstelle wird die von der Darlehensnehmerin bzw. der Garantin erbrachten
Zahlungen an Kapital und Zinsen an die ihr bis spätestens 10 Geschäfts- tage vor
dem Zahlungstermin bekannt gemach- ten Zessionare weiterleiten. Weiterhin wird
die Zahlstelle etwaige Mitteilungen der Darlehens- nehmerin bzw. der Garantin
oder der Gläubiger an die jeweils andere Partei entsprechend § 13 weiterleiten.
to the assignees notified to it at least 10 Busi- ness Days prior to the payment
date any pay- ments of principal and interest made to it by the Borrower or the
Guarantor. The Paying Agent shall also forward any communications sent by the
Borrower, the Guarantor or the Creditors to the relevant other party as set out
in § 13.
(5) Sorgfaltsstandard. Die Zahlstelle haftet bei der Ausführung ihrer Aufgaben
für die Sorgfalt eines ordentlichen Kaufmanns. Die Zahlstelle übernimmt keine
Gewähr für die an die Darle- hensnehmerin oder die Gläubiger weitergeleite- ten
Informationen oder Mitteilungen oder die rechtzeitige Geltendmachung jeglicher
Rechte der Darlehensnehmerin oder der Gläubiger. In Bezug auf jegliche Haftung
für eine Vertragsver- letzung, einschließlich etwaiger Schadensmin-
derungspflichten, finden die deutschen gesetzli- chen Bestimmungen Anwendung.
(5) Standard of Care. The Paying Agent shall be responsible for the due care of
a proper mer- chant for the performance of its duties. The Pay- ing Agent
assumes no responsibility for any in- formation or communication it has passed
on to the Borrower or the Creditors or for the timely exercise of any rights of
the Borrower or the Creditors. For any liability for breach of contract the
provisions of German statutory law shall ap- ply, including any duties to
mitigate damages.
(6) Haftungsfreistellung. Die Darlehensnehmerin bzw. die Garantin verpflichtet
sich, die Zahlstelle von sämtlichen Schäden (einschließlich aller angemessen
entstandener Kosten für Rechts- berater sowie zu entrichtender Umsatzsteuer)
freizustellen, die im Zusammenhang mit diesem Vertrag entstehen und welche nicht
auf einer vorsätzlichen oder grob fahrlässigen Pflichtver- letzung der
Zahlstelle beruhen. Die Freistel- lungsverpflichtung überdauert die Laufzeit
oder Beendigung dieses Vertrages und bleibt unge- achtet der Rückzahlung des
Darlehens wirksam.
(6) Indemnity. The Borrower and the Guarantor shall indemnify the Paying Agent
against any damages (including all adequate legal fees and any value-added tax)
arising in connection with this Agreement, unless to the extent such dam- ages
arise from the wilful default or gross negli- gence of the Paying Agent. The
obligation to in- demnify will survive the term and termination of this Loan
Agreement or the repayment of the Loan.
(7) Kündigung. Die Darlehensnehmerin kann die Bestellung der Zahlstelle
jederzeit mit einer Frist von 30 Tagen schriftlich kündigen. Die Zahlstel- le
kann ihre Bestellung als Zahlstelle gegenüber der Darlehensnehmerin jederzeit
mit einer Frist von 45 Tagen schriftlich kündigen.
(7) Termination. The Borrower may terminate the appointment of the Paying Agent
at any time by giving 30 days’ written notice. The Paying Agent may resign from
its appointment as pay- ing agent at any time by giving 45 days’ written notice
to the Borrower.
(8) Nachfolgestelle. Ein Rücktritt wird erst mit der Bestellung einer anderen
internationalen Bank mit guter Reputation als Nachfolger in der jeweiligen
Funktion (die „Nachfolgestelle“) durch die Darlehensnehmerin wirksam. Falls ei-
ne solche Ernennung nicht innerhalb von 30 Tagen nach der Rücktrittsmitteilung
der Zahl- stelle gegenüber der Darlehensnehmerin ge- mäß § 10 (7) 2. Satz
erfolgt, ist die Zahlstelle berechtigt, eine Nachfolgestelle im Auftrag und auf
Kosten der Darlehensnehmerin zu ernen- nen.
(8) Successor Agent. Any resignation shall be effective upon the appointment by
the Borrower of another bank of good reputation as successor in the relevant
functions (the "Successor Agent"). If such appointment has not been made within
30 days following the Paying Agent’s notice of resignation given to the Bor-
rower pursuant to § 10 (7) 2nd sentence, the Paying Agent shall be entitled to
appoint such
Successor Agent on behalf and at the expense of the Borrower.








--------------------------------------------------------------------------------

- 24 -




§ 11 (Stempelsteuern, Kosten)
§ 11
(Stamp Duties, Expenses)
Die Darlehensnehmerin trägt sämtliche Stem- pelsteuern und Dokumentensteuern,
welche im Zusammenhang mit der Ausfertigung oder Un- terzeichnung des
Darlehensvertrags bzw. der Garantie oder der Ausführung von Zahlungen zahlbar
werden. Im Fall einer von der Darle- hensnehmerin veranlassten Änderung des Ver-
trags oder einer Stundung oder eines Verzichts eines Gläubigers übernimmt die
Darlehensneh- merin alle dadurch in angemessener Weise ent- standenen Kosten.
The Borrower shall bear all stamp duties or document taxes that arise as a
result of the execution or delivery of the Loan Agreement or the Guarantee or
the execution of any pay- ments. The Borrower shall bear all costs that arise
reasonably as a result of a change of the terms of the Loan Agreement requested
by the Borrower or a waiver or consent to deferral of any Creditor.
§ 12 (Informationspflichten)
§ 12 (Information Covenant)
(1) Übersendung von Dokumenten. Die Darle- hensnehmerin wird die Gläubiger
während der Laufzeit des Darlehens über ihre finanzielle Si- tuation und die
Entwicklung ihres Geschäfts in- formieren. Dieses erfolgt durch die Übersen-
dung des jeweils aktuellen Jahresabschlusses und, falls vorhanden, von
unabhängigen Wirt- schaftsprüfern geprüften und testierten Kon- zernabschlusses
der Darlehensnehmerin und der Garantin sowie etwaiger veröffentlichter
Zwischenberichte. Die Übersendung dieser Do- kumente an die Gläubiger erfolgt
innerhalb von
30 Tagen nach der Veröffentlichung bzw. 60 Tage nach Fertigstellung des
betreffenden Ab- schlusses oder Berichts, spätestens jedoch 6 Monate nach dem
Ende des betreffenden Ge- schäftsjahres der Darlehensnehmerin elektro- nisch
oder in ausreichender Anzahl über die Zahlstelle. Eine Übersendung ist nicht
erforder- lich, wenn die genannten Dokumente frei auf ei- ner den Gläubigern
bekannten Internetseite ver- fügbar sind.
(1) Submission of Documents. During the term of the Loan, the Borrower shall
inform the Credi- tors about its financial situation and the devel- opment of
its business. Such information shall be effected by submission of the most
recent annual accounts and, if available, audited by in- dependent auditors,
consolidated accounts of the Borrower and the Guarantor and any pub- lished
interim reports. Such documents shall be submitted to the Creditors through the
Paying Agent electronically or in sufficient quantities no later than 30 days
after the publication or 60 days after the completion of the relevant ac- count
or report, but in any event no later than 6 months after the relevant financial
year of the Borrower. To the extent such accounts and re- ports are freely
available on an internet website of which the Creditors are aware any physical
submission is not necessary.
(2) Informationspflicht. Die Darlehensnehmerin wird die Gläubiger über die
Zahlstelle unverzüg- lich und unaufgefordert informieren, falls ein Er- eignis
eingetreten ist oder einzutreten droht das die Gläubiger sofort, nach Ablauf
einer Frist oder Abgabe einer Mahnung zu einer Kündi- gung dieses
Darlehensvertrages berechtigen würde. Eine Information erfolgt auch über alle
Umstände, die wesentliche nachteilige Auswir- kungen auf die Fähigkeit der
Darlehensnehme- rin bzw. der Garantin, ihren Verpflichtungen un- ter diesem
Vertrag bzw. unter der Garantie nachzukommen, haben könnten. Weiter wird die
Darlehensnehmerin und die Garantin auf jeder- zeit mögliches, begründetes
Verlangen eines Gläubigers im Rahmen des gesetzlich Zulässi- gen über ihre
wirtschaftliche Lage und den Jah- resabschluss Auskunft erteilen.
(2) Information Duty. The Borrower shall promptly and without any further
request inform the Creditors through the Paying Agent of any event that has
occurred or is imminent that would entitle the Creditors to terminate the Loan
Agreement immediately, upon the expiration of a grace period or following a
reminder. Informa- tion shall also be made about all circumstances that may have
a material adverse effect on the ability of the Borrower or the Guarantor to
meet its obligations under this Loan Agreement or the Guarantee. Furthermore,
the Borrower and the Guarantor shall, to the extent legally permissi- ble,
provide at any time information about its economic situation and annual accounts
upon any Creditor’s reasonable request.








--------------------------------------------------------------------------------

- 25 -






(3) Vertraulichkeit. Die Bank, die Gläubiger und die Zahlstelle werden sämtliche
Maßnahmen ergreifen, damit die ihnen übermittelten Informa- tionen nicht
irgendwelchen Dritten außerhalb ih- rer eigenen Organisation (mit Ausnahme ihrer
Berater, die zur Verschwiegenheit verpflichtet sind) zur Kenntnis gelangen
können. Ungeach- tet dessen ist jeder Gläubiger befugt, Informati- onen aus und
im Zusammenhang mit diesem Vertrag offenzulegen (i) an Personen, an (oder durch)
die der Gläubiger seine Rechte und/oder Pflichten aus diesem Vertrag (teilweise)
abtritt, überträgt oder dies erwägt (sowie deren Bera- ter, die zur
Verschwiegenheit verpflichtet sind) und (ii) aufgrund einer Aufforderung eines
zu- ständigen Gerichtes, einer staatlichen, Steuer-, Bankaufsichts- oder anderen
Behörde oder ähn- lichen Institution oder aufgrund anderer an- wendbarer
Regelungen weitergegeben werden muss/soll.
(3) Confidentiality. The Bank, the Creditors and the Paying Agent shall
undertake all measures in order that the information provided to them will not
be made available to any third parties outside of the own organisation (except
for their advisors who are bound to confidentiality). Not- withstanding the
aforesaid, each Creditor is enti- tled to disclose information from and in
connec- tion with this agreement to (i) persons to which (or through whom) the
Creditor assigns or trans- fers by way of assumption of contract its rights and
claims (also partially) under the agreement or envisages to do so (as well as
their advisors who are bound to confidentiality) and (ii) whom information is
required or requested to be dis- closed by any court of competent jurisdiction
or any governmental, banking, taxation or other regulatory authority or similar
body or pursuant to any applicable law or regulation
§ 13 (Mitteilungen)
§ 13 (Notices)
Vorbehaltlich schriftlich oder elektronisch mitge- teilter Änderungen gilt
Folgendes für Mitteilun- gen unter diesem Vertrag:
Subject to any changes notified in writing or electronically the following shall
apply to any communications under this Loan Agreement:
(a) Alle Mitteilungen von Gläubigern zur Weiter- leitung an die
Darlehensnehmerin oder Ga- rantin (einschließlich Anzeige von Abtretun- gen oder
Kündigungen) und alle Mitteilun- gen der Darlehensnehmerin oder Garantin für die
Gläubiger:
(a) All notices of Creditors to be passed on to the Borrower or Guarantor
(including notifi- cations of assignment or termination) and all communications
of the Borrower or Guaran- tor for Creditors:
Deutsche Bank Aktiengesellschaft GBS FISOS
Frankfurt Issuance and Treasury Support Große Gallusstraße 10-14
60272 Frankfurt am Main Tel.:+49 69 910 31441
Fax:+49 69 910 41325
Email:GTO-FFT.SDO@db.com
Deutsche Bank Aktiengesellschaft GBS FISOS
Frankfurt Issuance and Treasury Support Große Gallusstrasse 10-14
60272 Frankfurt am Main Tel.:+49 69 910 31441
Fax:+49 69 910 41325
Email:GTO-FFT.SDO@db.com
(b) Kontaktangaben der Darlehensnehmerin für die Weiterleitung von Mitteilungen:
(b) Contact details of the Borrower for for- warded notices:
Sonoco Deutschland Holdings Industriestrasse 6-9
D-77743 Neuried
Tel.:+49 171 5310367
Email:michel.jotz@sonoco.com Attn.:Michel Jotz
Sonoco Deutschland Holdings Industriestrasse 6-9
D-77743 Neuried
Tel.:+49 171 5310367
Email:michel.jotz@sonoco.com Attn.:Michel Jotz
(c) Kontaktangaben der Garantin für die Weiter- leitung von Mitteilungen:
(c) Contact details of the Guarantor for for- warded notices:
Sonoco Products Company Treasurer
Mail Stop B01
Sonoco Products Company Treasurer
Mail Stop B01








--------------------------------------------------------------------------------

- 26 -




1 North Second Street Hartsville SC 29550
Tel.:+1 843 383 7000
Fax:+1 843 383 7066
1 North Second Street Hartsville SC 29550
Tel.:+1 843 383 7000
Fax:+1 843 383 7066
(d) Kommunikationen zwischen Darlehensneh- merin und der Zahlstelle bezüglich
der Aus- führung von Zahlungen:
(d) Notices of the Borrower and the Paying Agent relating to the execution of
payments:
Deutsche Bank Aktiengesellschaft Trust & Securities Services (TSS) Taunusanlage
12
60325 Frankfurt am Main Deutschland
Tel: +49 69 910 30817
Fax: +49 69 910 38672
Deutsche Bank Aktiengesellschaft Trust & Securities Services (TSS) Taunusanlage
12
60325 Frankfurt am Main Germany
Tel: +49 69 910 30817
Fax: +49 69 910 38672
§ 14 (Schlussbestimmungen)
§ 14
(Final Provisions)
(1) Anwendbares Recht. Form und Inhalt dieses Vertrages sowie der Garantie sowie
die sich da- raus ergebenden Rechte und Pflichten bestim- men sich in jeder
Hinsicht nach deutschem Recht.
(1) Governing Law. This Agreement and the Guarantee, both as to form and
content, and the rights and duties arising therefrom shall in all re- spects be
governed by German law.
(2) Gerichtsstand und Erfüllungsort. Gerichts- stand für alle
Rechtsstreitigkeiten aus den in diesem Vertrag sowie in der Garantie geregel-
ten Angelegenheiten ist Frankfurt am Main. Die Gläubiger können ihre Ansprüche
jedoch auch vor Gerichten in jedem anderen Land, in dem Vermögen der
Darlehensnehmerin oder der Ga- rantin belegen ist, geltend machen. Erfüllungsort
ist Frankfurt am Main.
(2) Place of Jurisdiction and Place of Perform- ance. The place of jurisdiction
for all proceed- ings arising from matters provided for in this Agreement and
the Guarantee shall be Frankfurt am Main. The Creditors may, however, also pur-
sue their claims before courts in any other coun- try in which assets of the
Borrower or the Guar- antor are located. The place of performance shall be
Frankfurt am Main.
(3) Schriftform. Jede Änderung dieses Vertrages oder der Garantie
(einschließlich der Änderung dieser Schriftformklausel) bedarf der Schrift-
form.
(3) Written Form. Any amendment of this Agreement or the Guarantee (including
any amendment of this clause) shall be valid only if made in writing.
(4) Salvatorische Klausel. Sollten irgendwelche Bestimmungen dieses Vertrages
oder der Ga- rantie ganz oder teilweise rechtsunwirksam sein oder werden, so
bleiben die anderen Bestim- mungen dieses Vertrages oder der Garantie in Kraft.
Unwirksame Bestimmungen sind dem Sinn und Zweck dieses Vertrages oder der Ga-
rantie entsprechend durch wirksame Bestim- mungen zu ersetzen, die in ihrer
wirtschaftlichen Auswirkung denjenigen der unwirksamen Be- stimmungen so nahe
kommen, wie rechtlich möglich. Entsprechendes gilt für ergänzungsbe- dürftige
Lücken.
(4) Partial Invalidity. Should any of the provi- sions of this Agreement or the
Guarantee be or become invalid, in whole or in part, the other provisions of
this Agreement or the Guarantee shall remain in force. Invalid provisions shall,
according to the intent and purpose of this Agreement or the Guarantee, be
replaced by such valid provisions the economic effect of which is as close as
legally possible to that of the invalid provisions. The same applies to any gaps
for which supplemental clauses would be required.
(5) Ausfertigung. Dieser Vertrag wird in zwei Ausfertigungen unterzeichnet. Die
Garantie wird im Original unterzeichnet und der Bank ausge- händigt. Jede
Ausfertigung gilt als ein Original. Zum Nachweis der Forderung bedarf es nicht
(5) Counterparts. This Agreement shall be signed in two counterparts. The
original of the Guarantee shall be signed and handed over to the Bank. Each
counterpart shall be considered an original. In order to furnish proof of the
claim








--------------------------------------------------------------------------------

- 27 -




der Vorlage des Vertrages. Die diesem Vertrag beigefügten Anhänge gelten als
Bestandteil die- ses Vertrages.
 
the presentation of the Agreement is not re- quired. The Annexes to this
Agreement shall be deemed to form part of this Agreement.
(6) Verbindliche Sprache. Die Fassung in deut- scher Sprache ist verbindlich und
der englische Text ist eine unverbindliche Übersetzung.
 
(6) Binding Language. The German language version is binding and the English
language text is a non-binding translation.
§ 15
(Erklärung gemäß dem Geldwäschegesetz)
 
§ 15
(Statement according to the German Anti- Money-Laundering Act)
Die Darlehensnehmerin versichert den Gläubi- gern, dass sie die mit diesem
Darlehen gewähr- ten Mittel ausschließlich für ihre eigene Rech- nung aufnimmt
und nicht für eine andere Person als wirtschaftlich Berechtigter im Sinne des
Geldwäschegesetzes.
 
The Borrower confirms to the Creditors that it will borrow the funds granted
under this Loan exclusively for its own respective accounts and not for another
person as beneficial owner within the meaning of the German Anti-Money-
Laundering Act (Geldwäschegesetz).


Nordhorn, Hartsville und Frankfurt am Main,
23. Mai 2016
 
Nordhorn, Hartsville and Frankfurt am Main, 23 May 2016







SONOCO DEUTSCHLAND HOLDINGS GMBH
(als Darlehensnehmerin)
(as Borrower)







--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

    
SONOCO PRODUCTS COMPANY
(als Garantin)
(as Guarantor)







--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

    
DEUTSCHE BANK AKTIENGESELLSCHAFT
(als Gläubiger und Zahlstelle)
(as Creditor and Paying Agent)







--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

    







--------------------------------------------------------------------------------

- 28 -




Anhang 1 / Annex 1
Auszahlungsvoraussetzungen / Conditions Precedent


1.
Kopie eines Beschlusses des Vorstandes und (wenn erforderlich) des
Aufsichtsrates der Darle- hensnehmerin und der Garantin über die Ausfertigung
des Darlehensvertrages bzw. der Garan- tie.

Copy of a resolution of the board of directors and (if required) the supervisory
board of the Bor- rower and the Guarantor authorizing the execution of the Loan
Agreement and the Guarantee.
2.
Kopie der Satzung der Darlehensnehmerin und der Garantin.

Copy of articles of association of the Borrower and the Guarantor.
3.
Kopie eines aktuellen Auszuges aus dem Handelsregister die Darlehensnehmerin
betreffend und eines vergleichbaren Dokumentes/Nachweises die Garantin
betreffend.

Copy of a current extract from the commercial register relating to the Borrower
and of a compa- rable document or evidence relating to the Guarantor.
4.
Eine Aufstellung mit Namen, Funktionen und Unterschriftsproben aller Personen,
die befugt sind, für die Darlehensnehmerin und die Garantin im Zusammenhang mit
dem Darlehen bzw. der Ga- rantie zu handeln.

A list with respect to the Borrower setting forth names, functions and specimen
signatures of all persons authorized to act for the Borrower and the Guarantor
in relation to the Loan and the Guarantee.
5.
Der von der Darlehensnehmerin rechtswirksam unterzeichnete Darlehensvertrag.

The Loan Agreement duly signed by the Borrower.
6.
Die von der Garantin rechtswirksam unterzeichnete Garantie.

The Guarantee duly signed by the Guarantor.
7.
Vorlage des letzten Jahresabschlusses der Darlehensnehmerin und des letzten von
unabhängi- gen Wirtschaftsprüfern geprüften (Konzern-) abschlusses der Garantin
und aller seitdem verfüg- baren Zwischenberichte.

Submission of the most recent financial statements of the Borrower and of the
most recent au- dited (consolidated) financial statements of the Guarantor and
any available interim financial statements since then.
8.
Ein die Bank zufriedenstellendes Rechtsgutachten bezüglich deutschen Rechts und
bezüglich des Rechts des Staates South Carolina.

A legal opinion satisfactory to the Bank as to German law and as to the laws of
the State of South Carolina.







--------------------------------------------------------------------------------

- 29 -




Anhang 2 / Annex 2 Muster der Abtretungsvereinbarung / Form of the Assignment
Agreement


Abtretungsvereinbarung
zwischen
[]
(„Zedent“)
und
[]
(„Zessionar“)
Assignment Agreement
between
[]
(“Assignor”)
and
[]
(“Assignee”)
§ 1 (Abtretung)
§ 1 (Assignment)
(1) Abtretung. Der Zedent tritt hiermit dem Zes- sionar seine Darlehensforderung
gegenüber Sonoco Deutschland Holdings GmbH (die „Dar- lehensnehmerin“) gemäß dem
in Kopie beige- fügten Darlehensvertrag vom 25. Mai 2016 über ein EUR
150.000.000 Darlehen (der „Darle- hensvertrag“) einschließlich Zinsen und aller
Nebenrechte sowie der Rechte aus der Garantie im Nennbetrag von
(1) Assignment. The Assignor hereby assigns to the Assignee its (partial) claim
against Sonoco Deutschland Holdings GmbH (the “Borrower”) pursuant to the Loan
Agreement dated 25 May 2016 relating to the EUR 150,000,000 loan (the “Loan
Agreement”) a copy of which is attached, together with interest and all rights
an- cillary thereto, including those under the Guar- antee, in the nominal
amount of
EUR [•].000.000
(in Worten: Euro [•] Millionen) mit Wirkung vom [•] 20[•], ab.
EUR [•],000,000
(in words: Euro [•] million) with effect from [•] 20[•].
(2) Annahme der Abtretung. Der Zessionar nimmt diese Abtretung hiermit an.
(2) Agreement to the Assignment. The Assignee hereby agrees to such assignment.
§ 2 (Anzeige)
§ 2 (Notification)
(1) Anzeige der Abtretung. Der Zedent wird die- se Abtretung der Deutschen Bank
Aktiengesell-
schaft, GBS FISOS, Frankfurt Issuance & Trea- sury Support, Fax: +49 69 910
41325 1 (die
„Zahlstelle“), unter Angabe des Namens und der Anschrift des Zessionars sowie
des Datums, von dem ab diesem die Zinsen zustehen, unver- züglich unter
Beifügung einer unterzeichneten Ausfertigung dieser Abtretungsvereinbarung an-
zeigen.
(1) Notification of Assignment. The Assignor shall immediately notify this
assignment in writ- ing to Deutsche Bank Aktiengesellschaft (the “Paying
Agent”), GBS FISOS, Frankfurt Issu-
ance & Treasury Support, Fax: +49 69-910 41325,2 indicating the name and address
of the Assignee as well as the date from which the As-
signee shall be entitled to interest together with an executed version of this
assignment agree- ment.
(2) Voraussetzungen für eine wirksame Abtre- tung. Der Zessionar nimmt zur
Kenntnis, dass eine weitere Abtretung der ihm hiermit ab- getretenen
Darlehensforderungen den Be- schränkungen des § 10 des Darlehensvertrags
unterliegt und zu ihrer Wirksamkeit der Zahlstel- le unverzüglich in gleicher
Weise anzuzeigen ist.
(2) Requirements for valid assignment. The As- signee acknowledges that any
further assign- ment of the claims assigned herewith shall be subject to the
limitation and formalities of § 10 of the Loan Agreement and in order to be
effective needs to be notified to the Paying Agent in the same manner as this
assignment.
(3) Schuldbefreiende Leistung. Der Zessionar nimmt weiter zur Kenntnis, dass
eine Leistung an den letzten der Zahlstelle vor der Leistung
(3) Discharge of obligations. The Assignee fur- ther acknowledges that any
payments made to the most recent Assignor duly notified to the

1 Im Falle der Änderung der Zahlstelle anzupassen.
2 To be adopted in case of a change of the Paying Agent.









--------------------------------------------------------------------------------

- 30 -


ordnungsgemäß gemäß § 10 des Darlehensver- trags angezeigten Zedenten die
Darlehens- nehmerin von der betreffenden Verbindlichkeit aus dem Darlehen
befreit.
Paying Agent in accordance with § 10 of the Loan Agreement shall fully discharge
the Bor- rower from its obligations under the Loan Agreement.
§ 3 (Schlussbestimmungen)
§ 3
(Final Provisions)
(1) Anwendbares Recht. Diese Vereinbarung bestimmt sich in jeder Hinsicht nach
dem deut- schen Recht.
(1) Governing Law. This agreement shall in all respects be governed by German
law.
(2) Ausfertigungen. Diese Vereinbarung wurde in drei Ausfertigungen
unterzeichnet. Je eine Ausfertigung wird an die Zahlstelle, an den Ze- denten
und an den Zessionar ausgehändigt. Je- de der Ausfertigungen gilt als Original.
(2) Counterparts. This agreement will be made in three original copies. One copy
each will be retained by the Assignor and Assignee, respec- tively and one copy
will be sent to the Paying Agent. Each copy shall be considered an origi- nal.
[Ort, Datum]
[Place, Date]
(Zedent)
(Assignor)
(Zessionar)
(Assignee)












--------------------------------------------------------------------------------

- 31 -


Anhang 3 / Annex 3


Muster der Garantie / Form of the Guarantee


Deutsche Bank Aktiengesellschaft
-GBS FISOS
Frankfurt Issuance and Treasury Support
Große Gallusstraße 10-14
60272 Frankfurt am Main


GARANTIE
GUARANTEE


auf erstes Anfordern
on first demand




der
of the




SONOCO PRODUCTS COMPANY
1 North Second Stree Hartsville, South Carolina, 29550
USA
(die „Garantin“)
(the “Guarantor”)




zugunsten gegenwärtiger und künftiger Gläubiger unter dem Darlehen
for the benefit of the present and future Creditors under the Loan


im Nennbetrag von EUR 150.000.000
in the nominal amount of EUR 150,000,000


ausgezahlt an disbursed to


SONOCO DEUTSCHLAND HOLDINGS GMBH
Fennastr. 94
48529 Nordhorn Deutschland / Germany
(die „Darlehensnehmerin“)
(the “Borrower”)







--------------------------------------------------------------------------------

- 32 -




Nur die deutsche Fassung ist verbindlich; bei de englischen Text handelt sich um
eine unverbindlic
Übersetzung.
The German version is binding and the English text is a non-binding translation.
§ 1 (Garantie, Definitionen)
§ 1 (Guarantee, Definitions)
(1) Die Darlehensnehmerin hat am 25. Mai 2016 einen Darlehensvertrag über EUR
150.000.000 mit einer Verzinsung von 1,00% per annum (der
„Darlehensvertrag“ bzw. das „Darlehen“) ab- geschlossen.
(1) The Borrower has on the date of 25 May 2016 entered into a loan agreement
for the amount of EUR 150,000,000 bearing interest at the rate of 1.00 per cent.
per annum (the “Loan Agreement“).
(2) Die Garantin garantiert den Gläubigern des Darlehens hiermit unbedingt und
unwiderruflich die ordnungsgemäße Zahlung aller aufgrund des Darlehens zu
zahlenden Beträge und an dem Zahlungsort, die/der in dem Darlehensver- trag
festgelegt ist, frei von jeglichen Abzügen oder Einbehalten. Die Garantie
erstreckt sich auch auf Ausgleichszahlungen nach § 5 (1) des Darlehensvertrags
für den Fall der Erhebung ei- ner Quellensteuer in Deutschland und schließt bei
entsprechender Anwendung der Vorschriften des § 5 (1) des Darlehensvertrags eine
Ver- pflichtung zur Vornahme von Ausgleichszahlun- gen betreffend Zahlungen
unter dieser Garantie ein, soweit solche Zahlungen von der Erhebung einer
Quellensteuer nach dem Recht der Verei- nigten Staaten von Amerika betroffen
sind.
(2) The Guarantor hereby unconditionally and ir- revocably guarantees to the
Creditors under the Loan the due payment of all amounts payable under the Loan
and at such place of payment as is specified in the Loan Agreement and without
any deduction or withholding. The Guarantee also extends to compensation
payments for the levy of Withholding Taxes in Germany pursuant to § 5 (1) of the
Loan Agreement and, subject to the provisions of § 5 (1) of the Loan Agreement
being applicable mutatis mutandis, requires to make compensation payments for
the levy of withholding taxes under the law of the United States of America
which might become payable in relation to payments being made under this
Guarantee.
(3) Begriffe, die in dieser Garantie verwendet werden und in dem
Darlehensvertrag definiert sind, haben in dieser Garantie die gleiche Be-
deutung wie in dem Darlehensvertrag, soweit sie in dieser Garantie nicht
anderweitig definiert sind.
(3) Terms used in this Guarantee and defined in the Loan Agreement in this
Guarantee shall have the same meaning as in the Loan Agree- ment unless
otherwise defined in this Guaran- tee.
§ 2
(Rang der Garantie)
§ 2
(Status of the Guarantee)
(1) Diese Garantie stellt einen Vertrag zuguns- ten der jeweiligen Gläubiger als
begünstigte Drit- te gemäß § 328 (1) BGB dar, der jedem Gläubi- ger das Recht
gibt, Erfüllung der hierin über- nommenen Verpflichtungen unmittelbar von der
Garantin zu verlangen und diese Verpflichtun- gen unmittelbar gegen die Garantin
durchzuset- zen.
(1) This Guarantee shall constitute a contract for the benefit of the relevant
Creditors as third- party beneficiaries pursuant to § 328 (1) of the German
Civil Code (BGB) entitling each Creditor to demand directly from the Guarantor
the per- formance of the obligations assumed herein and to enforce such
obligations directly against the Guarantor.
(2) Diese Garantie begründet eine unwiderrufli- che, nicht nachrangige und
(vorbehaltlich der Bestimmungen in § 3 dieser Garantie) nicht be- sicherte
Verpflichtung der Garantin, die mit allen sonstigen nicht nachrangigen und nicht
besi- cherten Verpflichtungen der Garantin wenigs- tens im gleichen Rang steht.
(2) This Guarantee constitutes an irrevocable, unsecured (subject to § 3 hereof)
and unsubor- dinated obligation of the Guarantor and ranks at least pari passu
with all other unsecured and unsubordinated obligations of the Guarantor.
(3) Diese Garantie begründet die selbständige Verpflichtung der Garantin, unter
allen Umstän- den Zahlung gemäß den Bestimmungen dieser
(3) This Guarantee shall constitute the Guaran- tor’s independent obligation to
pay under any and all circumstances in accordance with the








--------------------------------------------------------------------------------

- 33 -




Garantie zu leisten. Dies gilt unabhängig von der Wirksamkeit des
Darlehensvertrages, der Rechtmäßigkeit des Darlehensvertrages, der
Durchsetzbarkeit des Darlehensvertrages und ungeachtet aller Einwendungen und
Einreden der Darlehensnehmerin oder von dritter Seite.
provisions of this Guarantee. This shall apply ir- respective of the validity of
the Loan Agreement, the lawfulness of the Loan Agreement, the en- forceability
of the Loan Agreement and notwith- standing all objections and defences of the
Bor- rower or any third party.
(4) Die Verpflichtungen der Garantin aus dieser Garantie bleiben auch bei
Auflösung oder Ände- rung von Struktur oder Rechtsform der Darle- hensnehmerin
in Kraft.
(4) The Guarantor’s obligations under this Guar- antee shall remain valid even
in the event of the Borrower’s liquidation or any change in its struc- ture or
legal form.
(5) Kein Gläubiger ist verpflichtet, vor der Anfor- derung unter dieser Garantie
von der Darle- hensnehmerin oder von irgendeinem Dritten Zahlung zu verlangen,
gegen die Darlehens- nehmerin oder einen Dritten gerichtlich vorzuge- hen oder
irgendwelche bestellten Sicherheiten zu verwerten.
(5) No Creditor shall be obliged to demand pay- ment from the Borrower or any
third party, to take legal action against the Borrower or any third party or to
realize any securities created prior to the demand for payment under this
Guarantee.
§ 3
(Negativerklärung, andere Verpflichtungen)
§ 3
(Negative Pledge, other Undertakings)
(1) Negativverpflichtung. Die Garantin verpflich- tet sich, den Bestimmungen aus
§ 6 (3) des Dar- lehensvertrags nachzukommen.
(1) Negative Pledge. The Guarantor undertakes to comply with the provisions set
out under § 6
(3) of the Loan Agreement.
(2) Beschränkungen bei Sale and Lease-Back- Transaktionen. Die Garantin
verpflichtet sich, den Bestimmungen aus § 6 (4) des Darlehens- vertrags
nachzukommen.
(2) Restriction on Sale and Lease-Back Trans- actions. The Guarantor undertakes
to comply with the provisions set out under § 6 (4) of the Loan Agreement.
(3) Beschränkungen bei Unternehmens- zusammenschlüssen, Fusionen und Verkäufen
von Vermögenswerten. Die Garantin verpflichtet sich, den Bestimmungen aus § 6
(5) des Darle- hensvertrags nachzukommen.
(3) Restriction on Consolidations, Mergers and Sales of Assets. The Guarantor
undertakes to comply with the provisions set out under § 6 (5) of the Loan
Agreement.
§ 4
(Beschränkung des Forderungsübergangs)
§ 4
(Restriction on the Transfer of Claims)
Solange die Verbindlichkeiten nicht vollständig erfüllt und noch nicht alle
aufgrund des Darle- hensvertrages an die Gläubiger zahlbaren Be- träge
vollständig und unwiderruflich bei den Gläubigern eingegangen oder von diesen
einge- zogen worden sind, wird die Garantin keinen Anspruch geltend machen, der
ihr aus vertragli- chen oder anderen rechtlichen Gründen auf- grund der
Erfüllung ihrer Verpflichtungen aus dieser Garantie gegen die Darlehensnehmerin
zustehen könnte. Von der Darlehensnehmerin bei der Garantin eingehende oder von
der Ga- rantin eingezogene Zahlungen nimmt die Garan- tin treuhänderisch für die
Gläubiger entgegen und leitet diese sofort an die Gläubiger weiter. Wenn der
Garant aus dieser Garantie Zahlung an die Gläubiger leistet, gehen die Rechte
der Gläubiger gegen die Darlehensnehmerin auf die Garantin erst dann über, wenn
alle aufgrund des Darlehensvertrages an die Gläubiger zahlbaren
As long as the liabilities have not been met in full and all amounts payable to
the Creditors under the Loan Agreement have not been received or collected in
full and irrevocably by the Creditors, the Guarantor shall not assert any claim
against the Borrower to which it may be entitled for con- tractual reasons or on
any other legal grounds due to the performance of its obligations under this
Guarantee. The Guarantor shall accept any payments received or collected by it
from the Borrower on a trust basis on behalf of the Credi- tors and shall pass
them on to the Creditors im- mediately. If the Guarantor makes any payment to
the Creditors under this Guarantee, the Credi- tors’ rights against the Borrower
shall only pass to the Guarantor when all amounts payable to the Creditors under
the Loan Agreement have been received or collected in full and irrevocably by
the Creditors.








--------------------------------------------------------------------------------

- 34 -




Beträge vollständig und unwiderruflich bei den Gläubigern eingegangen oder von
diesen einge- zogen worden sind.
 
§ 5 (Gegenforderungen)
§ 5 (Counterclaims)
Die Garantin kann gegenüber Forderungen ei- nes Gläubigers nur aufrechnen, wenn
die Forde- rungen gegen den betreffenden Gläubiger un- bestritten oder
rechtskräftig festgestellt sind. So- lange und soweit das Darlehen an ein
Versiche- rungsunternehmen abgetreten wird und zum Si- cherungsvermögen im Sinne
von § 125 Versi- cherungsaufsichtsgesetz oder zu einer aufgrund inländischer
gesetzlicher Vorschriften gebildeten Deckungsmasse gehört, verzichtet die
Garantin im Hinblick auf Forderungen im Zusammenhang mit diesem Darlehen, auch
im Falle der Insol- venz, auf jede Aufrechnung sowie die Ausübung von
Pfandrechten, Zurückbehaltungsrechten und sonstigen Rechten, durch welche die
Forde- rungen der Gläubigerin aus dem Darlehensver- trag beeinträchtigt werden
können.
The Guarantor shall only be entitled to set off claims of any Creditor where the
claims against such Creditor are unchallenged or have been recognized by
judgement. To the extent that the Loan is assigned to an insurance company and
belongs to the committed assets (Sicherungs- vermögen) in accordance with § 125
of the German Insurance Supervisory Act (Versi- cherungsaufsichtsgesetz) the
Guarantor waives any right of set-off against the claims under this Loan; also
in the event of any insolvency, as well as the exercise of any pledge, right of
re- tention or other rights which could adversely af- fect the claims arising
from the Loan Agree- ment.
§ 6 (Erlöschen der Garantie)
§ 6
(Termination of the Guarantee)
Diese Garantie gilt vom Tag ihrer Ausstellung und erlischt, sobald alle Beträge,
die nach dem Wortlaut des Darlehensvertrages von der Darle- hensnehmerin
geschuldet sind, vollständig und endgültig befriedigt worden sind. Sollte ein
Gläubiger danach in Erfüllung dieses Darle- hensvertrages erhaltene Beträge
aufgrund eines Insolvenz- oder eines ähnlichen die Darlehens- nehmerin
betreffenden Verfahrens wieder her- auszugeben verpflichtet sein, dann lebt
diese Garantie trotz ihres Erlöschens wieder auf und bleibt weiter in Kraft.
This Guarantee shall be valid from the date of its execution and terminate when
all amounts ex- pressed to be owed by the Borrower pursuant to the Loan
Agreement have finally been settled in full. If any Creditor is subsequently
obliged to re- fund any amounts received in settlement of the Loan Agreement due
to insolvency or similar proceedings with respect to the Borrower, this
Guarantee shall be reinstated despite its termi- nation and continue to be in
force.
§ 7 (Schlussbestimmungen)
§ 7
(Final Provisions)
(1) Diese Garantie bestimmt sich in jeder Hin- sicht nach dem deutschen Recht.
(1) This Guarantee shall be governed in all re- spects by German law.
(2) Gerichtsstand ist Frankfurt am Main. Jeder Gläubiger kann seine Ansprüche
gegenüber der Garantin jedoch auch vor Gerichten in jedem anderen Land, in dem
Vermögen der Garantin belegen ist, geltend machen.
(2) The place of jurisdiction shall be Frankfurt am Main. Each Creditor may,
however, also as- sert its claims against the Borrower before the courts in any
other country where assets of the Guarantor are located.
(3) Falls eine Bestimmung dieser Garantie un- wirksam oder undurchsetzbar ist,
bleiben ihre übrigen Bestimmungen wirksam.
(3) Should any provision of this Guarantee be invalid or unenforceable, the
remaining provi- sions shall continue to be valid.
(4) Die Garantin verzichtet gemäß § 151 BGB auf die Erklärung der Annahme dieser
Garantie durch die Deutsche Bank Aktiengesellschaft.
(4) Pursuant to § 151 of the German Civil Code (BGB), the Guarantor waives the
declaration of acceptance of this Guarantee by Deutsche Bank








--------------------------------------------------------------------------------

- 35 -




 
Aktiengesellschaft.
(5) Die Deutsche Bank Aktiengesellschaft, die diese hiermit Garantie annimmt,
handelt nicht als Treuhänderin oder in ähnlicher Eigenschaft für die Zessionare.
(5) Deutsche Bank Aktiengesellschaft, which hereby accepts the Guarantee, shall
not act as trustee or in any similar capacity on behalf of the Assignees.
(6) Zustellungsbevollmächtigter. Die Garantin benennt die Sonoco Deutschland
Holdings GmbH, Fennastr. 94, 48529 Nordhorn, Deutsch- land unwiderruflich als
Zustellungsbevollmäch- tigte in Deutschland für alle Rechtsstreitigkeiten aus
oder im Zusammenhang mit dieser Garan- tie.
(6) Process Agent. For all legal disputes arising under or in connection with
this Guarantee the the Guarantor irrevocably appoint Sonoco Deutschland Holdings
GmbH, Fennastr. 94, 48529 Nordhorn, Germany as authorized agent for accepting
service of process in Germany.
Hartsville, 25. Mai 2016 / 25 May 2016
SONOCO PRODUCTS COMPANY
(als Garantin) (as Guarantor)


DEUTSCHE BANK AKTIENGESELLSCHAFT
(ohne Obligo, Zusicherung oder Haftung)
(without recourse or liability)








